 

 

Picture 2 [ecl20170630ex101b60441001.jpg]

CLIFFORD CHANCE LLP

Exhibit 10.1.B

 

 

 

 

 

 

 

 

 

Execution Version

 

 

 

 

 

ECOLAB INC.

ECOLAB LUX 1 S.À R.L.

ECOLAB LUX 2 S.À R.L.

ECOLAB NL 10 B.V.

ECOLAB NL 11 B.V.

as Issuers

 

ECOLAB INC.

(in respect of notes issued by Ecolab Lux 1 S.à r.l., Ecolab Lux 2 S.à r.l.,
Ecolab NL 10 B.V. and Ecolab NL 11 B.V.)

as Guarantor

and

CITIBANK, N.A., LONDON BRANCH

as Issue and Paying Agent

 

AMENDED AND RESTATED NOTE AGENCY AGREEMENT

RELATING TO A U.S.$2,000,000,000

EURO-COMMERCIAL PAPER PROGRAMME

 

 

 





--------------------------------------------------------------------------------

 

 

CONTENTS

 

 

Clause

Page

 

 

 

1.

Interpretation


2

2.

Appointments


5

3.

Issue of Notes


5

4.

Payment


7

5.

Cancellation, Destruction, Records and Custody


8

6.

Fees and Expenses


9

7.

Indemnity


9

8.

No Liability for Consequential Loss


10

9.

Agents of the Issuers


10

10.

General


10

11.

Changes in Agent


11

12.

Agent as Holders of Notes


11

13.

Notices


11

14.

Tax


12

15.

Illegality


13

16.

Law and Jurisdiction


13

17.

Rights of Third Parties


14

18.

Modification


14

19.

Counterparts


14

20.

Entire Agreement


14

Schedule 1

Forms of Note


16

Schedule 2

Duties under the Issuer-ICSDS Agreement


48

 



 

 

--------------------------------------------------------------------------------

 

 

THIS AGREEMENT is made on 9 June 2017

BETWEEN

(1)       ECOLAB INC., a corporation organised and existing under the laws of
the State of Delaware, having its registered office at 1209 Orange Street, City
of Wilmington, Delaware, U.S.A., registered in the State of Delaware under
number 0164814;

(2)       ECOLAB LUX 1 S.À R.L., a private limited liability company (societé à
responsabilité limitée) incorporated and existing under the laws of Luxembourg,
having its registered office at 6, rue Eugène Ruppert, L-2453 Luxembourg, the
Grand Duchy of Luxembourg and registered with the Luxembourg Register of
Commerce and Companies under number B 132.319;

(3)       ECOLAB LUX 2 S.À R.L., a private limited liability company (societé à
responsabilité limitée) incorporated and existing under the laws of Luxembourg,
having its registered office at 6, rue Eugène Ruppert, L-2453 Luxembourg, the
Grand Duchy of Luxembourg and registered with the Luxembourg Register of
Commerce and Companies under number B 132.318;

(4)       ECOLAB NL 10 B.V., a private limited liability company (besloten
vennootschap met beperkte aansprakelijkheid) incorporated and existing under the
laws of The Netherlands, having its registered office at Iepenhoeve 7 A, 3438MR
Nieuwegein, The Netherlands and registered in The Netherlands under number
56036094;

(5)       ECOLAB NL 11 B.V., a private limited liability company (besloten
vennootschap met beperkte aansprakelijkheid) incorporated and existing under the
laws of The Netherlands, having its registered office at Iepenhoeve 7 A, 3438MR
Nieuwegein, The Netherlands and registered in The Netherlands under number
56150547,

(each of Ecolab Lux 1 S.à r.l., Ecolab Lux 2 S.à r.l., Ecolab NL 10 B.V. and
Ecolab NL 11 B.V. is referred to herein as an "Issuer" and together, the
"Issuers");

(6)       ECOLAB INC. (the "Guarantor", in respect of Notes issued by Ecolab Lux
1 S.à r.l., Ecolab Lux 2 S.à r.l., Ecolab NL 10 B.V. and Ecolab NL 11 B.V.); and

(7)       CITIBANK, N.A., LONDON BRANCH (the "Agent").

WHEREAS

(A)       Ecolab Inc., as Issuer and Guarantor, with certain other issuers and
the Agent named therein entered into an amended and restated note agency
agreement dated 21 September 2016 (the "Original Agreement") in relation to a
euro-commercial paper programme pursuant to which the Issuers may from time to
time issue Notes (as defined below).

(B)       In connection with such programme, the Issuers and the Guarantor have
entered into a further amended and restated dealer agreement (as amended,
supplemented and/or restated from time to time, the "Dealer Agreement") dated
the date hereof and made between the Issuers, the Arranger, the Guarantor and
the dealers from time to time party thereto (together, the "Dealers" and each a
"Dealer").





- 1 -

 

--------------------------------------------------------------------------------

 

 

(C)       The parties hereto wish to further amend and restate the terms of the
Original Agreement as set out hereunder.

IT IS AGREED as follows:

1.         INTERPRETATION

1.1       In this Agreement:

"Agents" means Citibank, N.A., London Branch acting as issue and paying agent
and as calculation agent (if so appointed in relation to a Series of Notes) and
"Agent" shall be construed accordingly.

"Applicable Law" means any law or regulation including, but not limited to: (i)
any statute or regulation; (ii) any rule or practice of any Authority by which
any Party is bound or with which it is accustomed to comply; (iii) any agreement
between any Authorities; and (iv) any customary agreement between any Authority
and any Party.

"Authority" means any competent regulatory, prosecuting, Tax or governmental
authority in any jurisdiction.

"Business Day", except to the extent that the context requires otherwise, means
a day (other than a Saturday or Sunday):

(a)        on which deposits in the relevant currency are dealt in on the London
Interbank Market;

(b)        on which commercial banks and foreign exchange markets settle
payments and are open for business in London and, if a payment is to be made on
that day under this Agreement or any of the Notes, in the place of payment and
(other than for payments in euro) the principal financial centre of the country
of the relevant currency in which the payment is to be made;

(c)        on which the Clearing Systems are in operation; and

(d)        in the case of Notes denominated in Euro, a day which is a TARGET
Business Day (as defined below);

"Classic Global Note" means a Note in global form which specifies on its face
that it is not a New Global Note, representing an issue of commercial paper of a
like maturity which may be issued from time to time by an Issuer pursuant to
this Agreement;

"Clearstream, Luxembourg" means Clearstream Banking, société anonyme or any
successor thereto.

"Clearing System" means each or any of Clearstream, Luxembourg, Euroclear or
such other recognised clearing system as may be agreed from time to time between
the Issuers and the Agent which, for so long as the Issuer maintains the STEP
Label, shall be a securities settlement system complying with the requirement of
the STEP Convention, or any successor thereto.

"Code" means the U.S. Internal Revenue Code of 1986, as amended.





- 2 -

 

--------------------------------------------------------------------------------

 

 

"Common Depositary" means Citibank, N.A., London Branch acting as a depositary
common to Euroclear and Clearstream, Luxembourg at such offices in London as
shall be notified by both of them to the Agent from time to time.

"Common Safekeeper" means, in respect of any New Global Note, the common
safekeeper which is appointed pursuant to Clause 3.13 in respect of such New
Global Note or, if such New Global Note is intended to be held in a manner that
would allow Eurosystem eligibility, the common safekeeper that is appointed for
the relevant Issuer and eligible to hold such New Global Note for the purpose of
the requirements relating to collateral for Eurosystem monetary and intra-day
credit operations.

"Common Service Provider" has the meaning given to it in Schedule 2.

"Deed of Covenant" means the deed of covenant, dated the date hereof, executed
by the Issuers in respect of Global Notes issued pursuant to this Agreement, as
such deed may be amended or supplemented from time to time.

"Definitive Note" means a Note in definitive form.

"Dollars" and "U.S.$" denote the lawful currency of the United States of
America; and "Dollar Note" means a Note denominated in Dollars.

"Euro" and "€" denote the lawful currency introduced at the start of the third
stage of European Economic and Monetary Union pursuant to the Treaty on the
Functioning of the European Union, as amended from time to time; and "Euro Note"
means a Note denominated in Euro.

"Euroclear" means Euroclear Bank S.A./N.V. or any successor thereto.

"Eurosystem" means credit operations of the central banking system for the euro.

"FATCA Withholding" means any withholding or deduction required pursuant to an
agreement described in section 1471(b) of the Code, or otherwise imposed
pursuant to sections 1471 through 1474 of the Code, any regulations or
agreements thereunder, any official interpretations thereof, or any law
implementing an intergovernmental approach thereto.

"Global Note" means a New Global Note or a Classic Global Note.

"Guarantee" means the guarantee, dated the date hereof, issued by the Guarantor
in respect of any Note issued hereunder.

"ICSD" means a Clearing System authorised to hold any New Global Notes as
eligible collateral for Eurosystem monetary policy and intra-credit operations,
as agreed between the Issuer and the Agent;

"Maximum Amount" means U.S.$2,000,000,000 or the equivalent amount denominated
in any currency other than Dollars, as such amount may be increased from time to
time pursuant to the Dealer Agreement.





- 3 -

 

--------------------------------------------------------------------------------

 

 

"New Global Note" means a Note in global form which specifies on its face that
it is a New Global Note, representing an issue of commercial paper of a like
maturity which may be issued from time to time by an Issuer pursuant to this
Agreement.

"Note" means a commercial paper note of an Issuer subscribed or to be subscribed
by a Dealer under the Dealer Agreement, in bearer definitive or global form,
substantially in the relevant form scheduled hereto or such other form(s) as may
be agreed from time to time between the relevant Issuer and the Agent and,
unless the context otherwise requires, includes the commercial paper notes
represented by the Global Notes.

"Party" means a party to this Agreement.

"STEP Convention" means the Market Convention on Short-Term European Paper
(STEP) dated 19 May 2015 as the same may be amended from time to time or any
substitute paper or convention relating to STEP issued by ACI – The Financial
Markets Association and the European Money Markets Institute or by the STEP
Secretariat (as such terms are defined in the STEP Convention);

"STEP Label" has the meaning set out in the STEP Convention;

"Sterling" and "£" denote the lawful currency of the United Kingdom; and
"Sterling Note" means a Note denominated in Sterling.

"Swiss Franc" denotes the lawful currency of Switzerland; and "Swiss Franc Note"
means a Note denominated in Swiss Francs.

"TARGET Business Day" means a day on which the Trans-European Automated
Real-Time Gross Settlement Express Transfer (TARGET2) System, or any successor
thereto, is open.

"Tax" means any present or future taxes, duties, assessments or governmental
charges of whatever nature imposed, levied, collected, withheld or assessed by
or on behalf of any Authority having power to tax.

"Yen" and "¥" denote the lawful currency of Japan; and "Yen Note" means a note
denominated in Yen.

1.2       References in this Agreement to the principal amount of any Note shall
be deemed to include any additional amounts which may become payable in respect
thereof pursuant to the terms of such Note.

1.3       Any reference in this Agreement to a Clause or a Schedule is, unless
otherwise stated, to a clause hereof or a schedule hereto.

1.4       Headings and sub-headings are for ease of reference only and shall not
affect the construction of this Agreement.

1.5       The Original Agreement shall be amended and restated on the terms of
this Agreement.  Any Notes issued on or after the date of this Agreement shall
be issued pursuant to this Agreement. 





- 4 -

 

--------------------------------------------------------------------------------

 

 

2.         APPOINTMENTS

2.1       The Issuers and the Guarantor hereby appoint Citibank, N.A., London
Branch at its specified office in London as issue agent and as paying agent for
the Notes.

2.2       The Agent may act as calculation agent for floating rate Notes, on
substantially the terms set out in this Agreement, subject in each case to its
specific agreement to act as such for each relevant series of Notes.

2.3       Any reference herein to the "Agent" or its "specified office" shall be
deemed to include such other agent or office of the Agent (as the case may be)
as may be appointed or specified from time to time hereunder.

3.         ISSUE OF NOTES

3.1       Each Note issued hereunder shall be substantially in the relevant form
scheduled hereto or, as the case may be, such other form as may be agreed
between the relevant Issuer and the Agent from time to time and shall be duly
executed either manually or in facsimile on behalf of the relevant Issuer and
authenticated by an authorised signatory or signatories of the Agent and in the
case of a New Global Note, be effectuated manually by or on behalf of the Common
Safekeeper.  Each relevant Issuer shall procure that a sufficient quantity of
executed but unauthenticated blank Notes is at all times available to the Agent
for the purpose of issue under this Agreement.

3.2       The relevant Issuer shall give to the Agent by fax or email or through
the CitiDirect for Securities IPA system details of any Notes to be issued by it
under this Agreement and all such other information as the Agent may require for
it to carry out its functions as contemplated by this Clause, by not later than
4.00 p.m. (London time) two Business Days prior to the proposed issue date (or
such later time or date as may be agreed between the relevant Issuer and the
Agent) in respect thereof and the Agent shall thereupon be authorised to
complete Notes of the appropriate aggregate amount and/or (as the case may be) a
Global Note by inserting in the appropriate place on the face of each Note inter
alia the dates on which such Note shall be issued and shall mature and otherwise
completing the same.

3.3       If any such Notes as are mentioned in Clause 3.2 are not to be issued
on any issue date, the relevant Issuer shall notify the Agent immediately, and
in any event no later than 4.00 p.m. (London time) one Business Day prior to the
proposed issue date.  Upon receipt of such notice the Agent shall not thereafter
issue or release the relevant Notes, but shall cancel and destroy them.

3.4       The Agent shall, upon notification by telephone, fax or email from the
Dealer who has arranged to purchase Notes from the relevant Issuer, such
notification to be received in sufficient time to enable delivery to be made as
contemplated herein and in any event no later than 10.00 a.m. (London time) one
Business Day prior to the proposed issue date or such later time or date as may
be agreed between the Agent and the relevant Dealer, that payment by it to the
relevant Issuer of the purchase price of any Note has been or will be duly made
against delivery of such Notes and (if applicable) of details of the securities
account hereinafter referred to deliver such Note on the Business Day
immediately preceding its issue date (unless specified otherwise) to (A) save in
the case of a Global Note which is a Classic Global Note, a common depositary
for Euroclear





- 5 -

 

--------------------------------------------------------------------------------

 

 

and Clearstream, Luxembourg and/or such other recognised clearing system as may
be agreed from time to time between the relevant Issuer and the Agent or (B) in
the case of a Global Note which is a New Global Note, as the case may be, to the
Common Safekeeper, together with instructions to effectuate the same, for credit
on the issue date of such Note to such securities account as shall have been
notified to it or if no such details are given make the same available on its
issue date for collection at its specified office in London.

3.5       The Agent shall (if applicable) give instructions to the relevant
Clearing System to credit the Notes to the Agent's distribution account and, in
the case of a New Global Note, the Agent shall instruct the Common Safekeeper to
effectuate the New Global Note (provided that, if the Agent is the Common
Safekeeper, the Agent shall effectuate the Global Note).  Each Note credited to
the Agent's distribution account with the relevant Clearing System following the
delivery of the Notes in accordance with Clause 3.4 above shall be held to the
order of the relevant Issuer pending delivery to the relevant Dealer on a
delivery against payment basis in accordance with the normal procedures of the
relevant Clearing System.  The Agent shall on the issue date and against receipt
of funds from the relevant Dealer transfer the proceeds of issue to the relevant
Issuer to the relevant account notified by the relevant Issuer to the Agent in
accordance with Clause 3.2 above.

3.6       If on the issue date the relevant Dealer does not pay the subscription
price due from it in respect of any Note (the "Defaulted Note") and as a result
the Defaulted Note remains in the Agent's distribution account with the relevant
Clearing System after the issue date (rather than being credited to the Dealer's
Account against payment), the Agent will continue to hold the Defaulted Note to
the order of the relevant Issuer.

3.7       If the Agent pays an amount (the "Advance") to the relevant Issuer on
the basis that a payment (the "Payment") has been, or will be, received from the
relevant Dealer and if the Payment has not been or is not received by the Agent
on the date the Agent pays the relevant Issuer, the Agent shall promptly inform
the relevant Dealer and request that Dealer to make good the Payment, failing
which the relevant Issuer shall, upon being requested to do so, repay to the
Agent the Advance and pay interest (on the basis of the aggregate of 1 per cent.
per annum and the Agent's cost of funding, as determined by the Agent in its
sole discretion) on the Advance until the earlier of repayment in full of the
Advance and receipt in full by the Agent of the Payment.

3.8       As soon as practicable after the date of issue of any Notes, the Agent
shall deliver to the relevant Issuer particulars of (a) the number and aggregate
principal amount of the Notes completed, authenticated and delivered by it, or
made available by it for collection, on such date, (b) the issue date and the
maturity date of such Notes and (c) the series and serial numbers of all such
Notes if requested.

3.9       Each Issuer hereby authorises and instructs the Agent to make all
necessary notifications to and filings with the Bank of England, the Japanese
Ministry of Finance (in respect of Yen Notes) and the relevant Swiss authorities
(in respect of Swiss Franc Notes).

3.10     Each Issuer hereby authorises and instructs the Agent to complete,
authenticate and deliver on its behalf Definitive Notes in accordance with the
terms of any Global Note presented to the Agent for exchange in whole (but not
in part only) and in the case of





- 6 -

 

--------------------------------------------------------------------------------

 

 

exchange in whole of a New Global Note for Definitive Notes instruct the ICSDs
to make appropriate entries in their records to reflect the aggregate principal
amount thereof so exchanged,  cancel or procure the cancellation of the Global
Note and instruct the Common Safekeeper to destroy the Global Note.

3.11     The Issuers will give at least 10 days prior written notice to the
Agent of a change in the Maximum Amount of Notes which may be issued under the
Dealer Agreement.

3.12     The Issuers will promptly notify the Agent in writing of the
appointment, resignation or termination of the appointment of any Dealer.  If
the notification is in respect of a new dealer appointment, the Issuers will
notify the Agent two business days prior to the new issue.

3.13     Each Issuer hereby authorises and instructs the Agent to elect an ICSD
to be Common Safekeeper for each issue of a New Global Note in relation to which
one of the ICSDs must be Common Safekeeper.  From time to time, the Issuers and
the Agent may agree to vary this election.  Each Issuer acknowledges that in
connection with the election of either of the ICSDs as Common Safekeeper any
such election is subject to the right of the ICSDs to jointly determine that the
other shall act as Common Safekeeper in relation to any such issue and agrees
that no liability shall attach to the Agent in respect of any such election made
by it.

4.         PAYMENT

4.1       Each Issuer (failing whom, the Guarantor) severally undertakes in
respect of each Note issued by such Issuer to pay, in the currency in which such
Note is denominated, no later than 10.00 a.m. (London time) (in the case of a
Note denominated in Sterling or Euros) and no later than 12.00 pm (London time)
(in the case of a Note denominated in Dollars) on the maturity date or any
relevant interest payment date of each Note (or for Notes denominated in any
other currency, such other time as the Agent shall determine in its absolute
discretion), an amount sufficient to pay the full amount payable on such date by
way of principal interest or otherwise in respect thereof by transfer of
immediately available and freely transferable funds in the relevant currency to
such account of the Agent at such bank in the principal financial centre for
such other currency as the Agent may from time to time designate for the purpose
or, in each case, by such other form of transfer as may be agreed between the
relevant Issuer and the Agent.  If the Agent determines in its absolute
discretion that the payment in accordance with this Clause 4.1 is required to be
made earlier, it will provide to the relevant Issuer not less than 21 days prior
notice in writing of such requirement.

4.2       The relevant Issuer shall, prior to 12 noon (London time) on the
second Business Day immediately preceding the maturity date or any relevant
interest payment date of any Note (or such later time or date as may
subsequently be agreed between the relevant Issuer and the Agent), send to the
Agent irrevocable confirmation that payment will be made and the details of the
bank through which the relevant Issuer is to make the payment due pursuant to
this Clause 4.2.

4.3       Each Issuer hereby authorises and directs the Agent from funds so paid
to the Agent to make payment of all amounts due on the Notes as set forth herein
and in the Notes.





- 7 -

 

--------------------------------------------------------------------------------

 

 

4.4       If the Agent has not received on the maturity date or any relevant
interest payment date of any Notes the full amount payable in respect thereof on
such date and confirmation satisfactory to itself that such payment has been
received, the Agent shall not be required to make payment of any amount due on
any Note.  Nevertheless, subject to the foregoing, if the Agent is satisfied
that it will receive such full amount later, it shall be entitled to pay
maturing Notes due in accordance with their terms.

4.5       If the Agent makes such payment on behalf of an Issuer under Clause
4.4, the relevant Issuer shall be liable on demand by the Agent to pay to the
Agent the amount so paid out, together with interest thereon at such a rate as
the Agent may certify as the aggregate of 1 per cent. per annum and the Agent's
cost of funding any such payment made by it (as determined by the Agent in its
sole discretion).

4.6       If at any time the Agent makes a partial payment in respect of any
Note presented to it, it shall in the case of a Classic Global Note or
Definitive Note, procure that a statement indicating the date and amount of such
payment is written or stamped on the face of such Note and in the case of a New
Global Note, instruct the ICSDs (in accordance with the provisions of Schedule 2
(Duties under the Issuer-ICSDs Agreement)) to make appropriate entries in their
respective records to reflect such partial payments.

4.7       Payments to holders of the Notes shall not be made to an address or a
bank account maintained within the United States; the Notes may not be presented
for payment within the United States; and demand for payments under the Notes
may not be made within the United States.

5.         CANCELLATION, DESTRUCTION, RECORDS AND CUSTODY

5.1       All Notes which mature and are paid in full shall be cancelled
forthwith by the Agent.  The Agent shall, unless the relevant Issuer otherwise
directs, destroy the cancelled Notes, and as soon as reasonably practicable
after each maturity date, furnish at the request of the relevant Issuer with
particulars of the aggregate principal amount of the Notes maturing on such
maturity date which have been destroyed since the last certification so
furnished and the series and serial numbers of all such Notes.

5.2       In respect of New Global Notes which mature and are paid in full, the
Agent shall cancel such aggregate principal amount outstanding of Notes
represented by such New Global Note. The Agent shall instruct the ICSDs (in
accordance with the provisions of Schedule 2 (Duties under the Issuer-ICSDs
Agreement)) to make appropriate entries in their respective records to reflect
such cancellation and shall instruct the Common Safekeeper to destroy the New
Global Note. 

5.3       In the case of a New Global Note which has been destroyed by the
Common Safekeeper, the Agent shall, upon receipt of confirmation of destruction
from the Common Safekeeper, furnish the relevant Issuer with a copy of the
confirmation of destruction received by it from the Common Safekeeper (provided
that, if the Agent is the Common Safekeeper, the Agent shall destroy the New
Global Note, as the case may be, in accordance with Clause 3.10, Clause 5.2
and/or Clause 5.4.

5.4       The Agent shall keep and make available at all reasonable times to the
relevant Issuer a full and complete record of all Notes and of their issue,
payment, cancellation and destruction and, in the case of Global Notes, their
exchange for Definitive Notes.





- 8 -

 

--------------------------------------------------------------------------------

 

 

5.5       The Agent shall maintain in safe custody all forms of Notes delivered
to and held by it hereunder and shall ensure that the same are only completed,
authenticated and delivered or made available in accordance with the terms
hereof.

5.6       An Issuer may from time to time with the approval, where appropriate,
of the Agent make arrangements as to the replacement of Notes which shall have
been lost, stolen, mutilated, defaced or destroyed, including (without
limitation) arrangements as to evidence of title, costs, delivery and indemnity.
No New Global Note shall be delivered as a replacement for any of the same lost,
stolen, mutilated, defaced or destroyed otherwise than against confirmation of
such loss, stolen form, mutilation, defacement or destruction from the Common
Safekeeper and any replacement New Global Note shall be delivered to the Common
Safekeeper together with instructions to effectuate it.

5.7       The Agent shall make available for inspection during its office hours
at its specified office copies of this Agreement, the Deed of Covenant and the
Guarantee.

6.         FEES AND EXPENSES

6.1       Each Issuer (failing whom, the Guarantor) severally undertakes to pay
such fees and expenses in respect of the Agent's services under this Agreement
as are set out in a letter of even date herewith from the Agent to each Issuer,
at the time and in accordance with the manner stated therein.

6.2       Each Issuer (failing whom, the Guarantor) severally undertakes to pay
all stamp, registration and other taxes and duties (including any interest and
penalties thereon or in connection therewith) to which this Agreement or the
issue of any Notes may be subject, except for any taxes payable regarding
Luxembourg registration duties (droits d’enregistrement) due to a registration,
submission or filing of this Agreement or the Notes where such registration,
submission or filing is or was not required to maintain or preserve the rights
of the Agent under this Agreement or the Notes.

6.3       Each Issuer (failing whom, the Guarantor) severally undertakes to pay
on demand all out-of-pocket expenses (including legal, advertising, telex and
postage expenses) properly incurred by the Agent in connection with its services
under this Agreement.

7.         INDEMNITY

7.1       Each Issuer (failing whom, the Guarantor) severally undertakes to
indemnify and hold harmless the Agent on demand by the Agent against any losses,
liabilities, costs, expenses, claims, actions or demands which the Agent may
incur or which may be made against the Agent, directly related to the
appointment or the exercise of the powers, discretions, authorities and duties
of the Agent under this Agreement except such as may result from its own gross
negligence or bad faith or that of its officers, employees or agents under this
Agreement.  The indemnities contained in this Agreement shall survive the
termination or expiry of this Agreement.

7.2       The Agent undertakes to indemnify and hold harmless each Issuer on
demand by an Issuer against any losses, liabilities, costs, expenses, claims,
actions or demands which an Issuer may incur or which may be made against an
Issuer as a result of the Agent's own gross negligence or bad faith or that of
its officers, employees or agents under this Agreement.





- 9 -

 

--------------------------------------------------------------------------------

 

 

8.         NO LIABILITY FOR CONSEQUENTIAL LOSS

Except in the case of gross negligence or wilful default, the Agent shall not be
liable either for any act or omission under this Agreement, or if any Note shall
be lost, stolen, destroyed or damaged.  Notwithstanding the foregoing, under no
circumstances will the Agent be liable to an Issuer or the Guarantor, nor an
Issuer or the Guarantor liable to the Agent, for any consequential loss (being
loss of business, goodwill, opportunity or profit) or any special or punitive
damages of any kind whatsoever; in each case however caused or arising and
whether or not foreseeable, even if advised of the possibility of such loss or
damage.

9.         AGENTS OF THE ISSUERS

9.1       In acting hereunder and in connection with the Notes, the Agent shall
act solely as agent of the Issuers and the Guarantor and will not thereby assume
any obligations towards or relationship of agency or trust for any holders of
Notes, including as a custodian, nominee or otherwise.  Any funds held by the
Agent in respect of the Notes need not be segregated from other funds except as
required by law.  The Agent shall not be under any liability for interest on any
moneys at any time received by it pursuant to any of the provisions of this
Agreement or of the Notes.  Any funds held are held as banker and are not
subject to the UK FCA Client Money Rules.

9.2       The Agent may generally engage in any kind of banking or other
business with the Issuers notwithstanding its appointments as issue agent and
paying agent hereunder.

10.       GENERAL

10.1     Prior to the first issue of the Notes, each Issuer shall supply to the
Agent copies of all condition precedent documents required to be delivered
pursuant to the Dealer Agreement.

10.2     The Agent shall be obliged to perform such duties and only such duties
as are herein specifically set forth, and no implied duties or obligations shall
be read into this Agreement against the Agent.  The Agent shall not be under any
obligation to take any action hereunder which it expects will result in any
expense or liability of the Agent, the payment of which within a reasonable time
is not, in its opinion, assured to it.

10.3     Except as ordered by a court of competent jurisdiction or as required
by law, and notwithstanding any notice to the contrary, the Issuers and the
Agent shall be entitled to treat the bearer or holder of any Note as the
absolute owner thereof for all purposes and shall not be required to obtain any
proof thereof or as to the identity of the bearer or holder.

10.4     The Agent may consult with legal and other professional advisers
selected in good faith and satisfactory to it and the opinion of such advisers
shall be full and complete protection in respect of any action taken, omitted or
suffered hereunder in good faith and without negligence and in accordance with
the opinion of such advisers.

10.5     The Agent shall be protected and shall incur no liability for or in
respect of any action taken or thing suffered by it in relation to any issue of
Notes in reliance upon any Note, notice, direction, consent, certificate,
affidavit, statement, email, fax or other paper or





- 10 -

 

--------------------------------------------------------------------------------

 

 

document (electronic or otherwise) reasonably believed by it in good faith to be
genuine and to have been passed or signed by the proper parties.

11.       CHANGES IN AGENT

11.1     The Agent may resign its appointment hereunder at any time by giving to
the Issuers, and the Issuers may terminate the appointment of the Agent by
giving to the Agent, at least 30 days' written notice to that effect, provided
that no such resignation or termination of the appointment of the Agent shall
take effect until a successor has been appointed by the Issuers or the
Guarantor.

11.2     The Issuers agree with the Agent that if, by the day falling 10 days
before the expiry of any notice under Clause 11.1, the Issuers or the Guarantor
have not appointed a replacement Agent, then the Agent shall be entitled, on
behalf of the Issuers and the Guarantor, to appoint in its place any reputable
financial institution of good standing (subject to the proviso in Clause 12
below) and the Issuers shall not unreasonably object to such appointment.

12.       AGENT AS HOLDERS OF NOTES

The Agent and its officers and employees, in their individual or any other
capacity, may become the owner of, or acquire any interest in, any Notes with
the same rights that the Agent would have if it were not the Agent hereunder.

13.       NOTICES

13.1     All notices and other communications hereunder shall, save as otherwise
provided in this Agreement, be made in writing and in English (by letter, fax or
email) and shall be sent to the intended recipient at the address, fax number or
email address and marked for the attention of the person (if any) from time to
time designated by that Party to the other Parties for such purpose.  The
initial address, email address and fax number so designated by each Party are
set out on the signature page of this Agreement.

13.2     Any communication from any Party to any other under this Agreement
shall be effective if sent by letter, upon receipt by the addressee; if sent by
fax, when that fax communication has been received by the intended recipient in
legible form; and if sent by email, when the email communication has been
received by the intended recipient in legible form at the correct email address;
 provided that any such notice or other communication which would otherwise take
effect after 4.00 p.m. on any particular day shall not take effect until 10.00
a.m. on the immediately succeeding business day in the place of the addressee.

13.3     Whilst the Notes are held through the Clearing Systems, a notice will
be deemed to have been given to the holder if such notice is sent to the
Clearing Systems for publication to holders.

14.       TAX

14.1     Mutual Undertaking Regarding Information Reporting and Collection
Obligations

Each Party shall, within ten business days of a written request by another
Party, supply





- 11 -

 

--------------------------------------------------------------------------------

 

 

to that other Party such forms, documentation and other information relating to
it, its operations, or the Notes as that other Party reasonably requests for the
purposes of that other Party's compliance with Applicable Law and shall notify
the relevant other Party reasonably promptly in the event that it becomes aware
that any of the forms, documentation or other information provided by such Party
is (or becomes) inaccurate in any material respect; provided, however, that no
Party shall be required to provide any forms, documentation or other information
pursuant to this Clause 14 (Tax) to the extent that: (i) any such form,
documentation or other information (or the information required to be provided
on such form or documentation) is not reasonably available to such Party and
cannot be obtained by such Party using reasonable efforts; or (ii) doing so
would or might in the reasonable opinion of such Party constitute a breach of
any: (a) Applicable Law; (b) fiduciary duty; or (c) duty of confidentiality.

14.2     Notice of Possible Withholding Under FATCA

The relevant Issuer shall notify each Agent in the event that it determines that
any payment to be made by an Agent under the Notes is a payment which could be
subject to FATCA Withholding if such payment were made to a recipient that is
generally unable to receive payments free from FATCA Withholding, and the extent
to which the relevant payment is so treated, provided, however, that such
Issuer's and the Guarantor's respective obligations under this Clause 14 (Tax)
shall apply only to the extent that such payments are so treated by virtue of
characteristics of the relevant Issuer, the Guarantor, the Notes, or any of
these characteristics.

14.3     Agent Right to Withhold 

Notwithstanding any other provision of this Agreement, each Paying Agent shall
be entitled to make a deduction or withholding from any payment which it makes
under the Notes for or on account of any Tax, if and only to the extent so
required by Applicable Law, in which event the Paying Agent shall make such
payment after such deduction or withholding has been made and shall account to
the relevant Authority within the time allowed for the amount so deducted or
withheld or, at its option, shall reasonably promptly after making such payment
return to the relevant Issuer or, as the case may be, the Guarantor the amount
so deducted or withheld, in which case, the relevant Issuer or, as the case may
be, the Guarantor shall so account to the relevant Authority for such
amount.  For the avoidance of doubt, FATCA Withholding is a deduction or
withholding which is deemed to be required by Applicable Law for the purposes of
this Clause 14.3 (Agent Right to Withhold).  If such a withholding or deduction
is required, the Agent will not pay an additional amount in respect of that
withholding or deduction.

14.4     Issuer and Guarantor Right to Redirect

In the event that any Issuer or the Guarantor, as the case may be, determines in
its sole discretion that any deduction or withholding for or on account of any
Tax will be required by Applicable Law in connection with any payment due to any
of the Agents on any Notes, then such Issuer or the Guarantor, as the case may
be, will be entitled to redirect or reorganise any such payment in any way that
it sees fit in order that the payment may be made without such deductions or
withholding provided that, any such redirected or reorganised payment is made
through a recognised institution of international standing and otherwise made in
accordance with this Agreement.  Such





- 12 -

 

--------------------------------------------------------------------------------

 

 

Issuer will promptly notify the Agents of any such redirection or
reorganisation. For the avoidance of doubt, FATCA Withholding is a deduction or
withholding which is deemed to be required by Applicable Law for the purposes of
this Clause 14.4 (Issuer and Guarantor Right to Redirect).

15.       ILLEGALITY

Notwithstanding anything else contained in this Agreement, each Agent may
refrain without liability from doing anything that would or might in its
reasonable opinion be contrary to any law of any state or jurisdiction
(including but not limited to the United States of America or any jurisdiction
forming a part of it and England & Wales) or any directive or regulation of any
agency of any such state or jurisdiction and may without liability do anything
which is, in its reasonable opinion, necessary to comply with any such law,
directive or regulation.

16.       LAW AND JURISDICTION

16.1     This Agreement, the Notes and any non-contractual obligations arising
out of or in connection with them are governed by English law.  For the
avoidance of doubt, the provisions of the Luxembourg law dated 15 August 1915 on
commercial companies, as amended, and in particular, sections 86 to 94-8, are
hereby excluded.

16.2     Each of the Issuers agrees for the benefit of the Agent that the courts
of England shall have exclusive jurisdiction to hear and determine any suit,
action or proceedings, and to settle any disputes, which may arise out of or in
connection with this Agreement or any non-contractual obligation arising out of
or in connection with this Agreement (respectively, "Proceedings" and
"Disputes") and, for such purposes, irrevocably submits to the jurisdiction of
such courts.

16.3     Each of the Issuers and the Guarantor irrevocably waive any objection
which it might now or hereafter have to the courts of England being nominated as
the forum to hear and determine any Proceedings and to settle any Disputes, and
agrees not to claim that any such court is not a convenient or appropriate
forum.

16.4     Each of the Issuers and the Guarantor agree that the process by which
any Proceedings in England are begun may be served on it by being delivered to
Ecolab Limited at P.O. Box 11, Winnington Avenue, Northwich, Cheshire, United
Kingdom CW8 4DX or at its registered office for the time being or any other
address for the time being at which process may be served on it in accordance
with the Companies Act 2006 (as modified or re-enacted from time to time).  If
such person is not or ceases to be effectively appointed to accept service of
process on the Issuers' and the Guarantor's behalf, the Issuers and the
Guarantor (acting together) shall, on the written demand of the Agent, appoint a
further person in England to accept service of process on their behalf and,
failing such appointment within 15 days, the Agent shall be entitled to appoint
such a person by written notice to the Issuers and the Guarantor.  Nothing in
this sub-clause shall affect the right of the Agent to serve process in any
other manner permitted by law.

16.5     The submission to the jurisdiction of the courts of England shall not
(and shall not be construed so as to) limit the right of the Agent to take
Proceedings in any other court of competent jurisdiction, nor shall the taking
of Proceedings in any one or more





- 13 -

 

--------------------------------------------------------------------------------

 

 

jurisdictions preclude the taking of Proceedings in any other jurisdiction
(whether concurrently or not) if and to the extent permitted by law.

16.6     If Ecolab NL 10 B.V. or Ecolab NL 11 B.V. are represented by an
attorney or attorneys in connection with the signing and/or execution and/or
delivery of this Agreement or any agreement or document referred to herein or
made pursuant hereto and the relevant power or powers of attorney is or are
expressed to be governed by the laws of The Netherlands, it is hereby expressly
acknowledged and accepted by the other Parties that such laws shall govern the
existence and extent of such attorney's or attorneys' authority and the effects
of the exercise thereof.

17.       RIGHTS OF THIRD PARTIES

A person who is not a party to this Agreement has no right under the Contracts
(Rights of Third Parties) Act 1999 to enforce any term of this Agreement, but
this does not affect any right or remedy of a third party which exists or is
available apart from that Act.

18.       MODIFICATION

This Agreement may be amended by further agreement among the Parties and without
the consent of holders of the Notes.

19.       COUNTERPARTS

This Agreement may be signed in any number of counterparts, all of which when
taken together shall constitute a single agreement.

20.       ENTIRE AGREEMENT

20.1     This Agreement constitutes the entire agreement between the Parties
relating to the subject matter of this Agreement as at the date of this
Agreement to the exclusion of any terms implied by law which may be excluded by
contract. This Agreement supersedes any previous written or oral agreements
between the Parties relating to the subject matter of this Agreement which shall
cease to have any further force or effect notwithstanding the existence of any
provision of any such prior agreement (including without limitation the Original
Agreement) that any such rights or provisions shall survive its termination.

20.2     Each Party acknowledges that it has not been induced to enter into this
Agreement by any representation, warranty or undertaking not expressly
incorporated into it.

20.3     Each Party agrees and acknowledges that, without prejudice to any
liability for fraudulent misrepresentation or fraudulent misstatement, its only
rights and remedies in relation to any representation, warranty or undertaking
made or given in connection with this Agreement are those rights and remedies
set out in this Agreement.

20.4     For the purposes of sub-clauses 20.1 to 20.3, reference to "this
Agreement" includes all documents entered into pursuant to this Agreement.

AS WITNESS the hands of the duly authorised representatives of the Parties the
day and year first before written.





- 14 -

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 1

FORMS OF NOTE

Form of Multicurrency Global Note
(Interest Bearing/Discounted/Premium)1

THE SECURITIES REPRESENTED BY THIS GLOBAL NOTE  HAVE NOT BEEN AND WILL NOT BE
REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE
"SECURITIES ACT") OR ANY U.S. STATE SECURITIES LAWS AND MAY NOT BE OFFERED, SOLD
OR DELIVERED WITHIN THE UNITED STATES OR TO, OR FOR THE ACCOUNT OR BENEFIT OF,
U.S. PERSONS (AS DEFINED IN REGULATION S UNDER THE SECURITIES ACT) UNLESS AN
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT IS AVAILABLE
AND IN ACCORDANCE WITH ALL APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED
STATES AND ANY OTHER JURISDICTION.  THIS LEGEND SHALL CEASE TO APPLY UPON THE
EXPIRY OF THE PERIOD OF 40 DAYS AFTER THE COMPLETION OF THE DISTRIBUTION OF ALL
THE SECURITIES OF THE TRANCHE OF WHICH THIS SECURITY FORMS PART.

ECOLAB INC.

(incorporated under the laws of the State of Delaware)

ECOLAB LUX 1 S.À R.L.

(incorporated as a private limited liability company (société à responsibilité
limitée) for an unlimited duration under the laws of the Grand Duchy of
Luxembourg)

ECOLAB LUX 2 S.À R.L.

(incorporated as a private limited liability company (société à responsibilité
limitée) for an unlimited duration under the laws of the Grand Duchy of
Luxembourg)

ECOLAB NL 10 B.V.

(incorporated as a private limited liability company (besloten vennootschap met
beperkte aansprakelijkheid) under the laws of the Netherlands)

ECOLAB NL 11 B.V.

(incorporated as a private limited liability company (besloten vennootschap met
beperkte aansprakelijkheid) under the laws of the Netherlands)

guaranteed by

ECOLAB INC.

(in respect of Notes issued by

Ecolab Lux 1 S.à r.l., Ecolab Lux 2 S.à r.l., Ecolab NL 10 B.V. and Ecolab NL 11
B.V.)

 

 

 

No:___________________________________________

Series No.:___________________________________

Issued in London on:_________________________

Maturity Date:_______________________________

Specified Currency:___________________________

Denomination:_______________________________

Nominal Amount:_____________________________

(words and figures if a Sterling Note)

Reference Rate:  LIBOR/EURIBOR11

 

--------------------------------------------------------------------------------

1 Delete as appropriate.  The reference rate will be LIBOR unless this Global
Note is denominated in euro and the Issuer and the relevant Dealer agree that
the reference rate should be EURIBOR.

 





- 15 -

 

--------------------------------------------------------------------------------

 

 

 

 

 

Fixed Interest Rate:2% per annum

Margin: _________________________________%3

 

 

Calculation Agent:4___________________________

Interest Payment Dates:5_____________________

New Global Note Form:6

New Global Note intended to be held in a manner which would allow Eurosystem
eligibility7 

[Note that the designation "yes" means that the Notes are intended upon issue to
be deposited with Euroclear Bank S.A./N.V. or Clearstream Banking S.A as common
safekeeper and does not necessarily mean that the Notes will be recognised as
eligible collateral for Eurosystem monetary policy and intra-day credit
operations by the Eurosystem either upon issue or at any or all times during
their life. Such recognition will depend upon the European Central Bank being
satisfied that the Eurosystem eligibility criteria have been met.]

[Whilst the designation is specified as "no" at the Issue Date, should the
Eurosystem eligibility criteria be amended in the future such that the Notes are
capable of meeting them, the Notes may then be deposited with Euroclear Bank
S.A./N.V. or Clearstream Banking S.A as common safekeeper. Note that this does
not necessarily mean that the Notes will then be recognised as eligible
collateral for Eurosystem monetary policy and intra-day credit operations by the
Eurosystem at any time during their life. Such recognition will depend upon the
European Central Bank being satisfied that Eurosystem eligibility criteria have
been met.]

 

 

 

--------------------------------------------------------------------------------

2 Complete for fixed rate interest bearing Notes only.

3 Complete for floating rate interest bearing Notes only.

4 Complete for floating rate interest bearing Notes only.

5 Complete for interest bearing Notes.

6 Insert "Applicable" or "Not Applicable" as relevant.

7 Insert "Not Applicable" or "Yes" or "No" as relevant.





- 16 -

 

--------------------------------------------------------------------------------

 

 

 

1.For value received, [ECOLAB INC., a corporation organised and existing under
the laws of the State of Delaware, having its registered office at 1209 Orange
Street, City of Wilmington, Delaware, U.S.A., registered in the State of
Delaware under number 0164814 / ECOLAB LUX 1 S.À R.L., a private limited
liability company (societé à responsabilité limitée) incorporated and existing
under the laws of Luxembourg, having its registered office at 6, rue Eugène
Ruppert, L-2453 Luxembourg, the Grand Duchy of Luxembourg and registered with
the Luxembourg Register of Commerce and Companies under number B 132.319 /
ECOLAB LUX 2 S.À R.L., a private limited liability company (societé à
responsabilité limitée) incorporated and existing under the laws of Luxembourg,
having its registered office at 6, rue Eugène Ruppert, L-2453 Luxembourg, the
Grand Duchy of Luxembourg and registered with the Luxembourg Register of
Commerce and Companies under number B 132.318 / ECOLAB NL 10 B.V., a private
limited liability company (besloten vennootschap met beperkte aansprakelijkheid)
incorporated and existing under the laws of The Netherlands, having its
registered office at Iepenhoeve 7 A, 3438MR Nieuwegein, The Netherlands and
registered in The Netherlands under number 56036094 /  ECOLAB NL 11 B.V., a
private limited liability company (besloten vennootschap met beperkte
aansprakelijkheid) incorporated and existing under the laws of The Netherlands,
having its registered office at Iepenhoeve 7 A, 3438MR Nieuwegein, The
Netherlands and registered in The Netherlands under number 56150547]8 (the
"Issuer") promises to pay to the bearer of this Global Note on the
above-mentioned Maturity Date the above-mentioned Nominal Amount together with
interest thereon at the rate and at the times (if any) specified herein.

All such payments shall be made in accordance with an amended and restated note
agency agreement dated 9 June 2017 between, among others, the Issuer and the
issue and paying agent referred to therein, a copy of which is available for
inspection at the offices of Citibank, N.A., London Branch (the "Issue and
Paying Agent") at Citigroup Centre, Canada Square, Canary Wharf, London E14 5LB,
United Kingdom, and subject to and in accordance with the terms and conditions
set forth below.  All such payments shall be made upon presentation and
surrender of this Global Note at the offices of the Issue and Paying Agent
referred to above by transfer to an account denominated in the Specified
Currency maintained by the bearer with (a) a bank in the principal financial
centre in the country of the Specified Currency or (b) if this Global Note is
denominated or payable in euro, by transfer to a euro account (or any other
account to which euro may be credited or transferred) maintained by the payee
with, a bank in the principal financial centre of any member state of the
European Union.  Payments to the bearer of this Global Note shall not be made to
an address or a bank account maintained within the United States, the Notes may
not be presented for payment within the United States, and demand for payments
under the Notes may not be made within the United States.

--------------------------------------------------------------------------------

 

8 Delete as appropriate.





- 17 -

 

--------------------------------------------------------------------------------

 

 

 

2.If this Global Note is not a New Global Note, this Global Note is issued in
representation of an issue of Notes in the above-mentioned aggregate Nominal
Amount.

3.If this Global Note is a New Global Note, this Global Note is issued in
representation of an issue of Notes in an aggregate Nominal Amount as from time
to time entered in the records of both Euroclear Bank S.A./N.V. ("Euroclear")
and Clearstream Banking S.A ("Clearstream, Luxembourg"), and/or any such other
securities clearance and/or settlement system which is compliant, as of the
issue date, with the Market Convention on Short-Term European Paper ("STEP")
dated 19 May 2015 and adopted by the ACI – The Financial Markets Association and
the European Money Markets Institute (as amended from time to time) and, if this
Global Note indicates that it is intended to be held in a manner which would
allow Eurosystem eligibility, authorised to hold, and then currently holding,
this Global Note as eligible collateral for Eurosystem monetary policy and
intra-day credit operations, in each case as agreed between the Issuer and the
Issue and Paying Agent (each an "ICSD" and together, the "ICSDs").  The records
of the ICSDs (which expression in this Global Note means the records that each
ICSD holds for its customers which reflect the amount of such customers'
interests in the Notes (but excluding any interest in any Notes of one ICSD
shown in the records of another ICSD), shall be conclusive evidence of the
principal amount of Notes represented by this Global Note and, for these
purposes, a statement issued by an ICSD (which statement shall be made available
to the bearer upon request) stating the principal amount of Notes represented by
this Global Note at any time shall be conclusive evidence of the records of the
ICSDs at that time.

4.All payments in respect of this Global Note by or on behalf of the Issuer
shall be made without set-off, counterclaim, fees, liabilities or similar
deductions and free and clear of, and without deduction or withholding for or on
account of, taxes, levies, duties, assessments or charges of any nature now or
hereafter imposed, levied, collected, withheld or assessed in any jurisdiction
through, in or from which such payments are made or any political subdivision or
taxing authority of or in any of the foregoing ("Taxes").  If the Issuer or any
agent thereof is required by law or regulation to make any deduction or
withholding for or on account of Taxes, the Issuer shall, to the extent
permitted by applicable law or regulation, pay such additional amounts as shall
be necessary in order that the net amounts received by the bearer of this Global
Note after such deduction or withholding shall equal the amount which would have
been receivable hereunder in the absence of such deduction or withholding,
except that no such additional amounts shall be payable where this Global Note
is presented for payment:

(a)by or on behalf of a holder which is liable to such Taxes by reason of its
having some connection with the jurisdiction imposing the Taxes other than the
mere holding of this Global Note; or

(b)more than 15 days after the Maturity Date or, if applicable, the relevant
Interest Payment Date or (in either case) the date on which payment hereof is
duly provided for, whichever occurs later, except to the extent that the holder
would have been entitled to such additional amounts if it had presented this
Global Note on the last day of such period of 15 days.

5.The payment obligation of the Issuer represented by this Global Note
constitutes and at all times shall constitute a direct and unsecured obligation
of the Issuer ranking pari





- 18 -

 

--------------------------------------------------------------------------------

 

 

passu with all present and future unsecured and unsubordinated indebtedness of
the Issuer other than obligations preferred by mandatory provisions of law.

6.If the Maturity Date or, if applicable, the relevant Interest Payment Date is
not a Payment Business Day (as defined herein) payment in respect hereof will
not be made and credit or transfer instructions shall not be given until the
next following Payment Business Day (provided that, if such postponed payment
would have the effect of extending the tenor of the relevant Note to more than
183 days, payment will be made and credit and transfer instructions will be
given, on the immediately preceding Payment Business Day) and the bearer of this
Global Note shall not be entitled to any adjustment to interest or other sums in
respect of such payment.

As used in this Global Note:

"Payment Business Day" means any day other than a Saturday or Sunday which is
either (i) if the above-mentioned Specified Currency is any currency other than
euro, a day on which commercial banks and foreign exchange markets settle
payments and are open for general business (including dealings in foreign
exchange and foreign currency deposits) in the principal financial centre of the
country of the relevant Specified Currency or (ii) if the above-mentioned
Specified Currency is euro, a day which is a TARGET Business Day; and

"TARGET Business Day" means a day on which the Trans-European Automated
Real-time Gross Settlement Express Transfer (TARGET2) System, or any successor
thereto, is operating credit or transfer instructions in respect of payments in
euro.

Provided that if the Issue and Paying Agent determines with the agreement of the
Issuer and the Guarantor that the market practice in respect of euro denominated
internationally offered securities is different from that specified above, the
above shall be deemed to be amended so as to comply with such market practice
and the Issue and Paying Agent shall procure that a notice of such amendment is
published not less than 15 days prior to the date on which any payment in euro
falls due to be made in such manner as the Issue and Paying Agent may determine.

7.This Global Note is negotiable and, accordingly, title hereto shall pass by
delivery and the bearer shall be treated as being absolutely entitled to receive
payment upon due presentation hereof (notwithstanding any notation of ownership
or other writing thereon or notice of any previous loss or theft thereof).

8.This Global Note is issued in respect of an issue of Notes of the Issuer and
is exchangeable in whole (but not in part only) for duly executed and
authenticated bearer Notes in definitive form (whether before, on or, subject as
provided below, after the Maturity Date) only:

(a)if the clearing system(s) in which this Global Note is held at the relevant
time is closed for a continuous period of 14 days or more (other than by reason
of weekends or public holidays, statutory or otherwise) or if any such clearing
system announces an intention to, or does in fact, permanently cease to do
business; or





- 19 -

 

--------------------------------------------------------------------------------

 

 

(b)if default is made in the payment of any amount payable in respect of this
Global Note.

Upon presentation and surrender of this Global Note during normal business hours
to the Issuer at the offices of the Issue and Paying Agent (or to any other
person or at any other office outside the United States as may be designated in
writing by the Issuer to the bearer), the Issue and Paying Agent shall
authenticate and deliver, in exchange for this Global Note, bearer definitive
notes denominated in the above-mentioned Specified Currency in an aggregate
nominal amount equal to the Nominal Amount of this Global Note.

9.If, upon any such default and following such surrender, definitive Notes are
not issued in full exchange for this Global Note before 5.00 p.m. (London time)
on the thirtieth day after surrender, this Global Note (including the obligation
hereunder to issue definitive notes) will become void and the bearer will have
no further rights under this Global Note (but without prejudice to the rights
which the bearer or any other person may have under a Deed of Covenant dated 9
June 2017 (as amended, restated or supplemented as of the date of issue of the
Notes), entered into by the Issuer).

10.[This Global Note has the benefit of a guarantee issued by Ecolab Inc. on 9
June 2017 (as amended, restated or supplemented as of the date of issue of the
Notes), copies of which are available for inspection during normal business
hours at the office of the Issue and Paying Agent referred to above.]9

11.If this is an interest bearing Global Note, then:

(a)notwithstanding the provisions of paragraph 0 above, if any payment of
interest in respect of this Global Note falling due for payment prior to the
above-mentioned Maturity Date remains unpaid on the fifteenth day after falling
so due, the amount referred to in paragraph 0 shall be payable on such fifteenth
day; and

(b)upon each payment of interest (if any) prior to the Maturity Date in respect
of:

(i)this Global Note (if this Global Note is not a New Global Note) the Schedule
hereto shall be duly completed by the Issuer and Paying Agent to reflect such
payment;

(ii)this Global Note (if the Global Note is a New Global Note) details of such
payment shall be entered pro rata in the records of the ICSDs;

(c)payments due in respect of Notes for the time being represented by this
Global Note shall be made to the bearer of this Global Note and each payment so
made will discharge the Issuer's obligations in respect thereof. Any failure to
make the entries referred to in paragraph (b) above shall not affect such
discharge; and

--------------------------------------------------------------------------------

 

9 Delete where Ecolab Inc. is the Issuer, otherwise retain.

 





- 20 -

 

--------------------------------------------------------------------------------

 

 

(d)if no Interest Payment Dates are specified on the face of the Global Note,
the Interest Payment Date shall be the Maturity Date.

12.If this is a fixed rate interest bearing Global Note, interest shall be
calculated on the Nominal Amount as follows:

(a)interest shall be payable on the Nominal Amount in respect of each successive
Interest Period (as defined below) from the Issue Date to the Maturity Date
only, in arrear on the relevant Interest Payment Date, on the basis of the
actual number of days in such Interest Period and a year of 360 days or, if this
Global Note is denominated in Sterling, 365 days at the above-mentioned Fixed
Interest Rate with the resulting figure being rounded to the nearest amount of
the above-mentioned Specified Currency which is available as legal tender in the
country or countries (in the case of the euro) of the Specified Currency (with
halves being rounded upwards); and

(b)the period beginning on (and including) the Issue Date and ending on (but
excluding) the first Interest Payment Date and each successive period beginning
on (and including) an Interest Payment Date and ending on (but excluding) the
next succeeding Interest Payment Date is an "Interest Period" for the purposes
of this paragraph.

13.If this is a floating rate interest bearing Global Note, interest shall be
calculated on the Nominal Amount as follows:

(a)in the case of a Global Note which specifies LIBOR as the Reference Rate on
its face, the Rate of Interest will be the aggregate of LIBOR and the
above-mentioned Margin (if any) above or below LIBOR.  Interest shall be payable
on the Nominal Amount in respect of each successive Interest Period (as defined
below) from the Issue Date to the Maturity Date only, in arrear on the relevant
Interest Payment Date, on the basis of the actual number of days in such
Interest Period and a year of 360 days or, if this Global Note is denominated in
Sterling, 365 days.

As used in this Global Note:

"LIBOR" shall be equal to the rate defined as "LIBOR-BBA" in respect of the
above-mentioned Specified Currency (as defined in the 2006 ISDA Definitions
published by the International Swaps and Derivatives Association, Inc., as
amended, updated or replaced as at the date of this Global Note, (the "ISDA
Definitions")) as at 11.00 a.m. (London time) or as near thereto as practicable
on the second London Banking Day before the first day of the relevant Interest
Period or, if this Global Note is denominated in Sterling, on the first day
thereof (a "LIBOR Interest Determination Date"), as if the Reset Date (as
defined in the ISDA Definitions) were the first day of such Interest Period and
the Designated Maturity (as defined in the ISDA Definitions) were the number of
months specified on the face of this Global Note in relation to the Reference
Rate; and





- 21 -

 

--------------------------------------------------------------------------------

 

 

"London Banking Day" shall mean a day on which commercial banks are open for
general business (including dealings in foreign exchange and foreign currency
deposits) in London;

(b)in the case of a Global Note which specifies EURIBOR as the Reference Rate on
its face, the Rate of Interest will be the aggregate of EURIBOR and the
above-mentioned Margin (if any) above or below EURIBOR.  Interest shall be
payable on the Nominal Amount in respect of each successive Interest Period (as
defined below) from the Issue Date to the Maturity Date only, in arrear on the
relevant Interest Payment Date, on the basis of the actual number of days in
such Interest Period and a year of 360 days.

As used in this Global Note, "EURIBOR" shall be equal to EUR-EURIBOR-Reuters (as
defined in the ISDA Definitions) as at 11.00 a.m. (Brussels time) or as near
thereto as practicable on the second TARGET Business Day before the first day of
the relevant Interest Period (a "EURIBOR Interest Determination Date"), as if
the Reset Date (as defined in the ISDA Definitions) was the first day of such
Interest Period and the Designated Maturity (as defined in the ISDA Definitions)
was the number of months specified on the face of this Global Note in relation
to the Reference Rate;

(c)the Calculation Agent will, as soon as practicable after 11.00 a.m. (London
time) on each LIBOR Interest Determination Date or 11.00 a.m. (Brussels time) on
each EURIBOR Interest Determination Date (as the case may be), determine the
Rate of Interest and calculate the amount of interest payable (the "Amount of
Interest") for the relevant Interest Period.  "Rate of Interest" means (A) if
the Reference Rate is EURIBOR, the rate which is determined in accordance with
the provisions of paragraph 13(b), and (B) in any other case, the rate which is
determined in accordance with the provisions of paragraph 13(a).  The Amount of
Interest shall be calculated by applying the Rate of Interest to the Nominal
Amount of one Note of each denomination, multiplying such product by the actual
number of days in the Interest Period concerned divided by 360 or, if this
Global Note is denominated in Sterling, by 365 and rounding the resulting figure
to the nearest amount of the above-mentioned Specified Currency which is
available as legal tender in the country or countries (in the case of the euro)
of the Specified Currency (with halves being rounded upwards).  The
determination of the Rate of Interest and the Amount of Interest by the
Calculation Agent named above shall (in the absence of manifest error) be final
and binding upon all parties;

(d)a certificate of the Calculation Agent as to the Rate of Interest payable
hereon for any Interest Period shall be conclusive and binding as between the
Issuer and the bearer hereof;

(e)the period beginning on (and including) the Issue Date and ending on (but
excluding) the first Interest Payment Date and each successive period beginning
on (and including) an Interest Payment Date and ending on (but excluding) the
next succeeding Interest Payment Date is called an "Interest Period" for the
purposes of this paragraph 13; and





- 22 -

 

--------------------------------------------------------------------------------

 

 

(f)the Issuer will procure that a notice specifying the Rate of Interest payable
in respect of each Interest Period be published as soon as practicable after the
determination of the Rate of Interest.  Such notice will be delivered to the
clearing system(s) in which this Global Note is held at the relevant time or, if
this Global Note has been exchanged for bearer definitive Notes pursuant to
paragraph 8, will be published in a leading English language daily newspaper
published in London (which is expected to be the Financial Times).

14.If the proceeds of this Global Note are accepted in the United Kingdom, the
Principal Amount or Minimum Redemption Amount (as applicable) shall be not less
than £100,000 (or the equivalent in any other currency).

15.Instructions for payment must be received at the offices of the Issue and
Paying Agent referred to above together with this Global Note as follows:

(a)if this Global Note is denominated in Japanese Yen, at least two Business
Days prior to the relevant payment date;

(b)if this Global Note is denominated in United States dollars or Sterling, on
or prior to the relevant payment date; and

(c)in all other cases, at least one Business Day prior to the relevant payment
date.

As used in this paragraph, "Business Day" means:

(i)a day other than a Saturday or Sunday on which commercial banks are open for
general business (including dealings in foreign exchange and foreign currency
deposits) in London; and

(ii)in the case of payments in euro, a TARGET Business Day and, in all other
cases, a day on which commercial banks are open for general business (including
dealings in foreign exchange and foreign currency deposits) in the principal
financial centre in the country of the above-mentioned Specified Currency.

16.If this Global Note is a New Global Note, this Global Note shall not be valid
for any purpose until it has been effectuated for and on behalf of the entity
appointed as common safekeeper by the ICSDs.

17.This Global Note shall not be validly issued unless manually authenticated by
Citibank, N.A., London Branch as Issue and Paying Agent.

18.This Global Note and any non-contractual obligations arising out of or in
connection with it are governed by English law.  For the avoidance of doubt, the
provisions of the Luxembourg law dated 15 August 1915 on commercial companies,
as amended, and in particular, sections 86 to 94-8, are hereby excluded.

19.

(a)English courts:  The courts of England have exclusive jurisdiction to settle
any dispute (a "Dispute") arising out of or in connection with this Global Note
(including a dispute relating to the existence, validity or termination of this





- 23 -

 

--------------------------------------------------------------------------------

 

 

Global Note or any non-contractual obligation arising out of or in connection
with this Global Note) or the consequence of its nullity.

(b)Appropriate forum:  The Issuer agrees that the courts of England are the most
appropriate and convenient courts to settle any Dispute and, accordingly, that
it will not argue to the contrary.

(c)Rights of the bearer to take proceedings outside England:  Clause 19(a)
(English courts) is for the benefit of the bearer only.  As a result, nothing in
this Clause 19 prevents the bearer from taking proceedings relating to a Dispute
("Proceedings") in any other courts with jurisdiction.  To the extent allowed by
law, the bearer may take concurrent Proceedings in any number of jurisdictions.

(d)Process agent:  The Issuer agrees that the documents which start any
Proceedings and any other documents required to be served in relation to those
Proceedings may be served on it by being delivered to Ecolab Limited at P.O Box
11, Winnington Avenue, Northwich Cheshire, United Kingdom CW8 4DX or, if
different, its registered office for the time being or at any address of the
Issuer in Great Britain at which process may be served on it in accordance with
the Companies Act 2006.  If such person is not or ceases to be effectively
appointed to accept service of process on behalf of the Issuer, the Issuer
shall, on the written demand of the bearer addressed to the Issuer and delivered
to the Issuer or to the Specified Office of the Issue and Paying Agent appoint a
further person in England to accept service of process on its behalf and,
failing such appointment within 15 days, the bearer shall be entitled to appoint
such a person by written notice addressed to the Issuer and delivered to the
Issuer or to the Specified Office of the Issue and Paying Agent.  Nothing in
this paragraph shall affect the right of the bearer to serve process in any
other manner permitted by law.  This clause applies to Proceedings in England
and to Proceedings elsewhere.

EACH PARTY WAIVES ANY RIGHT IT MAY HAVE TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF
ACTION IN CONNECTION WITH THIS GLOBAL NOTE OR ANY TRANSACTION CONTEMPLATED BY
THIS GLOBAL NOTE.  THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO TRIAL BY
COURT.

20.No person shall have any right to enforce any provision of this Note under
the Contracts (Rights of Third Parties) Act 1999, but this does not affect any
right or remedy of a third party which exists or is available apart from that
Act.





- 24 -

 

--------------------------------------------------------------------------------

 

 

 

AUTHENTICATED by

Signed on behalf of:

CITIBANK, N.A., LONDON BRANCH

without recourse, warranty or liability and for authentication purposes only

[ECOLAB INC. / ECOLAB LUX 1 S.À R.L. / ECOLAB LUX 2 S.À R.L / ECOLAB NL 10 B.V.
/ ECOLAB NL 11 B.V.]10

 

 

By:...............................................................

By:...............................................................

(Authorised Signatory)

(Authorised Signatory)

 

--------------------------------------------------------------------------------

10 Delete as appropriate.

 

 

 





- 25 -

 

--------------------------------------------------------------------------------

 

 

SCHEDULE
Payments of Interest

The following payments of interest in respect of this Global Note have been
made:

Date
Made

Payment
From

Payment
To

Amount
Paid

Notation
on behalf
of Issue and Paying
Agent

_________________

_________________

___________________

_________________

_________________

_________________

_________________

_________________

_________________

_________________

_________________

_________________

_________________

_________________

_________________

_________________

_________________

_________________

_________________

_________________

_________________

_________________

_________________

_________________

_________________

 

 





- 26 -

 

--------------------------------------------------------------------------------

 

 

Form of Multicurrency Definitive Note

(Interest Bearing/Discounted/Premium) (Non-Sterling)

THE SECURITIES REPRESENTED BY THIS GLOBAL NOTE HAVE NOT BEEN AND WILL NOT BE
REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE
"SECURITIES ACT") OR ANY U.S. STATE SECURITIES LAWS AND MAY NOT BE OFFERED, SOLD
OR DELIVERED WITHIN THE UNITED STATES OR TO, OR FOR THE ACCOUNT OR BENEFIT OF,
U.S. PERSONS (AS DEFINED IN REGULATION S UNDER THE SECURITIES ACT) UNLESS AN
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT IS AVAILABLE
AND IN ACCORDANCE WITH ALL APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED
STATES AND ANY OTHER JURISDICTION. THIS LEGEND SHALL CEASE TO APPLY UPON THE
EXPIRY OF THE PERIOD OF 40 DAYS AFTER THE COMPLETION OF THE DISTRIBUTION OF ALL
THE SECURITIES OF THE TRANCHE OF WHICH THIS SECURITY FORMS PART.

[Zero Coupon Notes in definitive form may only be transferred and accepted,
directly or indirectly, within, from or into The Netherlands through the
mediation of either the relevant Issuer or a member firm of Euronext Amsterdam
N.V. admitted in a function on one or more of the markets or systems operated by
Euronext Amsterdam N.V. (toegelaten instelling) in full compliance with the
Dutch Savings Certificates Act (Wet inzake spaarbewijzen) of 21 May 1985 (as
amended) and its implementing regulations and must either be:

(a)between individuals or legal entities who or which trade or invest in
securities in the conduct of a profession or trade (which includes banks,
dealers, insurance companies, pension funds, other institutional investors and
commercial enterprises which regularly, as an ancillary activity, invest in
securities); or, in any other case

(b)recorded in a transaction note which includes the name and address of each
party to the transaction, the nature of the transaction and the details and
serial number of such Note.

No such mediation is required: (a) in respect of the transfer and acceptance of
rights representing an interest in a Zero Coupon Note in global form, or (b) in
respect of the initial issue of Zero Coupon Notes in definitive form to the
first holders thereof, or (c) in respect of the transfer and acceptance of Zero
Coupon Notes in definitive form between individuals not acting in the conduct of
a business or profession, or (d) in respect of the transfer and acceptance of
such Zero Coupon Notes within, from or into The Netherlands if all Zero Coupon
Notes (either in definitive form or as rights representing an interest in a Zero
Coupon Note in global form) of any particular Series or Tranche are issued
outside The Netherlands and are not distributed into The Netherlands in the
course of initial distribution or immediately thereafter.

In the event that the Savings Certificates Act applies, certain identification
requirements in relation to the issue and transfer of, and payments on, Zero
Coupon Notes have to be complied with.

As used herein, "Zero Coupon Notes" has the meaning given to it in Section 1(a)
of the Dutch Savings Certificates Act (Wet inzake spaarbewijzen) of 21 May 1985
(as amended), being Notes that are in bearer form and that constitute a claim
for a fixed sum against the relevant





- 27 -

 

--------------------------------------------------------------------------------

 

 

Issuer and on which interest does not become due during their tenor or on which
no interest is due whatsoever.]11

ECOLAB INC.

(incorporated under the laws of the State of Delaware)

ECOLAB LUX 1 S.À R.L.

(incorporated as a private limited liability company (société à responsibilité
limitée) for an unlimited duration under the laws of the Grand Duchy of
Luxembourg)

ECOLAB LUX 2 S.À R.L.

(incorporated as a private limited liability company (société à responsibilité
limitée) for an unlimited duration under the laws of the Grand Duchy of
Luxembourg)

ECOLAB NL 10 B.V.

(incorporated as a private limited liability company (besloten vennootschap met
beperkte aansprakelijkheid) under the laws of the Netherlands)

ECOLAB NL 11 B.V.

(incorporated as a private limited liability company (besloten vennootschap met
beperkte aansprakelijkheid) under the laws of the Netherlands)

guaranteed by

ECOLAB INC.

(in respect of Notes issued by Ecolab Lux 1 S.à r.l., Ecolab Lux 2 S.à r.l.,
Ecolab NL 10 B.V. and Ecolab NL 11 B.V.)

No:_________________________________________

Series No.:_________________________________

Issued in London on:_______________________

Maturity Date:_____________________________

Specified Currency:_________________________

Denomination:_____________________________

Nominal Amount:_________________________

Reference Rate:  months LIBOR/EURIBOR12

Fixed Interest Rate:13_________________________% per annum

Margin:14_______________________________%

Calculation Agent:15_________________________

Interest Payment Dates:16_________________

 

--------------------------------------------------------------------------------

 

11 This legend should be placed on zero coupon or discounted Notes and Notes on
which interest only becomes due at maturity and which are (a) not listed on the
Official Segment of Euronext Amsterdam N.V.'s stock market and (b) issued within
The Netherlands, or issued outside The Netherlands but distributed within The
Netherlands in the course of initial distribution or immediately thereafter.

12 Complete for fixed rate interest bearing Notes only.

13 Complete for fixed rate interest bearing Notes only.

14 Complete for floating rate interest bearing Notes only.

15 Complete for floating rate Notes only, if the Calculation Agent is not the
Issue and Paying Agent.

16 Complete for interest bearing Notes.





- 28 -

 

--------------------------------------------------------------------------------

 

 

1.For value received, [ECOLAB INC., a corporation organised and existing under
the laws of the State of Delaware, having its registered office at 1209 Orange
Street, City of Wilmington, Delaware, U.S.A., registered in the State of
Delaware under number 0164814 / ECOLAB LUX 1 S.À R.L., a private limited
liability company (societé à responsabilité limitée) incorporated and existing
under the laws of Luxembourg, having its registered office at 6, rue Eugène
Ruppert, L-2453 Luxembourg, the Grand Duchy of Luxembourg and registered with
the Luxembourg Register of Commerce and Companies under number B 132.319 /ECOLAB
LUX 2 S.À R.L., a private limited liability company (societé à responsabilité
limitée) incorporated and existing under the laws of Luxembourg, having its
registered office at 6, rue Eugène Ruppert, L-2453 Luxembourg, the Grand Duchy
of Luxembourg and registered with the Luxembourg Register of Commerce and
Companies under number B 132.318 / ECOLAB NL 10 B.V., a private limited
liability company (besloten vennootschap met beperkte aansprakelijkheid)
incorporated and existing under the laws of The Netherlands, having its
registered office at Iepenhoeve 7 A, 3438MR Nieuwegein, The Netherlands and
registered in The Netherlands under number 56036094 / ECOLAB NL 11 B.V., a
private limited liability company (besloten vennootschap met beperkte
aansprakelijkheid) incorporated and existing under the laws of The Netherlands,
having its registered office at Iepenhoeve 7 A, 3438MR Nieuwegein, The
Netherlands and registered in The Netherlands under number 56150547]17 (the
"Issuer") promises to pay to the bearer of this Note on the above-mentioned
Maturity Date the above-mentioned Nominal Amount together with interest thereon
at the rate and at the times (if any) specified herein.

All such payments shall be made in accordance with an amended and restated note
agency agreement dated 9 June 2017 between, among others, the Issuer and the
issue and paying agent referred to therein, a copy of which is available for
inspection at the offices of Citibank, N.A., London Branch (the "Issue and
Paying Agent") at Citigroup Centre, Canada Square, Canary Wharf, London E14 5LB,
United Kingdom, and subject to and in accordance with the terms and conditions
set forth below.  All such payments shall be made upon presentation and
surrender of this Note at the offices of the Issue and Paying Agent referred to
above by transfer to an account denominated in the Specified Currency maintained
by the bearer with (a) a bank in the principal financial centre in the country
of the Specified Currency or (b) if this Note is denominated or payable in euro,
by transfer to a euro account (or any other account to which euro may be
credited or transferred) maintained by the payee with, a bank in the principal
financial centre of any member state of the European Union.  Payments to the
bearer of this Note shall not be made to an address or a bank account maintained
within the United States, the Notes may not be presented for payment within the
United States, and demand for payments under the Notes may not be made within
the United States.

2.All payments in respect of this Note by or on behalf of the Issuer shall be
made without set-off, counterclaim, fees, liabilities or similar deductions and
free and clear of, and without deduction or withholding for or on account of,
taxes, levies, duties, assessments or charges of any nature now or hereafter
imposed, levied, collected, withheld or assessed in any jurisdiction through, in
or from which such payments are made or any political subdivision or taxing
authority of or in any of the foregoing ("Taxes").  If the Issuer or any agent
thereof is required by law or regulation to make any deduction or

--------------------------------------------------------------------------------

 

17 Delete as appropriate.





- 29 -

 

--------------------------------------------------------------------------------

 

 

withholding for or on account of Taxes, the Issuer shall, to the extent
permitted by applicable law or regulation, pay such additional amounts as shall
be necessary in order that the net amounts received by the bearer of this Note
after such deduction or withholding shall equal the amount which would have been
receivable hereunder in the absence of such deduction or withholding, except
that no such additional amounts shall be payable where this Note is presented
for payment:

(a)by or on behalf of a holder which is liable to such Taxes by reason of its
having some connection with the jurisdiction imposing the Taxes other than the
mere holding of this Note; or

(b)more than 15 days after the Maturity Date or, if applicable, the relevant
Interest Payment Date or (in either case) the date on which payment hereof is
duly provided for, whichever occurs later, except to the extent that the holder
would have been entitled to such additional amounts if it had presented this
Note on the last day of such period of 15 days.

3.The payment obligation of the Issuer represented by this Note constitutes and
at all times shall constitute a direct and unsecured obligation of the Issuer
ranking pari passu with all present and future unsecured and unsubordinated
indebtedness of the Issuer other than obligations preferred by mandatory
provisions of law.

4.If the Maturity Date or, if applicable, the relevant Interest Payment Date is
not a Payment Business Day (as defined herein) payment in respect hereof will
not be made and credit or transfer instructions shall not be given until the
next following Payment Business Day (provided that, if such postponed payment
would have the effect of extending the tenor of the relevant Note to more than
183 days, payment will be made and credit and transfer instructions will be
given, on the immediately preceding Payment Business Day) and the bearer of this
Note shall not be entitled to any adjustment to interest or other sums in
respect of such payment.

As used in this Note:

"Payment Business Day" means any day other than a Saturday or Sunday which is
both (A) a day on which commercial banks and foreign exchange markets settle
payments and are open for general business (including dealings in foreign
exchange and foreign currency deposits) in the relevant place of presentation,
and (B) either (i) if the above-mentioned Specified Currency is any currency
other than euro, a day on which commercial banks and foreign exchange markets
settle payments and are open for general business (including dealings in foreign
exchange and foreign currency deposits) in both London and the principal
financial centre of the country of the relevant Specified Currency or (ii) if
the above-mentioned Specified Currency is euro, a day which is a TARGET Business
Day; and

"TARGET Business Day" means a day on which the Trans-European Automated
Real-time Gross Settlement Express Transfer (TARGET2) System, or any successor
thereto, is operating credit or transfer instructions in respect of payments in
euro.

Provided that if the Issue and Paying Agent determines with the agreement of the
Issuer and the Guarantor that the market practice in respect of euro denominated
internationally offered securities is different from that specified above, the
above shall





- 30 -

 

--------------------------------------------------------------------------------

 

 

be deemed to be amended so as to comply with such market practice and the Issue
and Paying Agent shall procure that a notice of such amendment is published not
less than 15 days prior to the date on which any payment in euro falls due to be
made in such manner as the Issue and Paying Agent may determine.

5.This Note is negotiable and, accordingly, title hereto shall pass by delivery
and the bearer shall be treated as being absolutely entitled to receive payment
upon due presentation hereof (notwithstanding any notation of ownership or other
writing thereon or notice of any previous loss or theft thereof).

6.[This Note has the benefit of a guarantee issued by Ecolab Inc. on 9 June 2017
(as amended, restated or supplemented as of the date of issue of the Notes),
copies of which are available for inspection during normal business hours at the
office of the Issue and Paying Agent referred to above.]18

7.If this is an interest bearing Note, then:

(a)notwithstanding the provisions of paragraph 1 above, if any payment of
interest in respect of this Note falling due for payment prior to the
above-mentioned Maturity Date remains unpaid on the fifteenth day after falling
so due, the amount referred to in paragraph 1 shall be payable on such fifteenth
day;

(b)upon each payment of interest (if any) prior to the Maturity Date in respect
of this Note, the Schedule hereto shall be duly completed by the Issue and
Paying Agent to reflect such payment;

(c)payments due in respect of Notes for the time being represented by this Note
shall be made to the bearer of this Note and each payment so made will discharge
the Issuer's obligations in respect thereof. Any failure to make the entries
referred to in sub-paragraph (b) above shall not affect such discharge; and

(d)if no Interest Payment Dates are specified on the face of the Note, the
Interest Payment Date shall be the Maturity Date.

8.If this is a fixed rate interest bearing Note, interest shall be calculated on
the Nominal Amount as follows:

(a)interest shall be payable on the Nominal Amount in respect of each successive
Interest Period (as defined below) from the Issue Date to the Maturity Date
only, in arrear on the relevant Interest Payment Date, on the basis of the
actual number of days in such Interest Period and a year of 360 days at the
above-mentioned Fixed Interest Rate with the resulting figure being rounded to
the nearest amount of the above-mentioned Specified Currency which is available
as legal tender in the country or countries (in the case of the euro) of the
Specified Currency (with halves being rounded upwards); and

(b)the period beginning on (and including) the Issue Date and ending on (but
excluding) the first Interest Payment Date and each successive period beginning

--------------------------------------------------------------------------------

 

18 Delete where Ecolab Inc. is the Issuer, otherwise retain.





- 31 -

 

--------------------------------------------------------------------------------

 

 

on (and including) an Interest Payment Date and ending on (but excluding) the
next succeeding Interest Payment Date is an "Interest Period" for the purposes
of this paragraph.

9.If this is a floating rate interest bearing Note, interest shall be calculated
on the Nominal Amount as follows:

(a)in the case of a Note which specifies LIBOR as the Reference Rate on its
face, the Rate of Interest will be the aggregate of LIBOR and the
above-mentioned Margin (if any) above or below LIBOR.  Interest shall be payable
on the Nominal Amount in respect of each successive Interest Period (as defined
below) from the Issue Date to the Maturity Date only, in arrear on the relevant
Interest Payment Date, on the basis of the actual number of days in such
Interest Period and a year of 360 days.

As used in this Note:

"LIBOR" shall be equal to the rate defined as "LIBOR-BBA" in respect of the
above-mentioned Specified Currency (as defined in the 2006 ISDA Definitions
published by the International Swaps and Derivatives Association, Inc., as
amended, updated or replaced as at the date of this Note, (the "ISDA
Definitions")) as at 11.00 a.m. (London time) or as near thereto as practicable
on the second London Banking Day before the first day of the relevant Interest
Period (a "LIBOR Interest Determination Date"), as if the Reset Date (as defined
in the ISDA Definitions) were the first day of such Interest Period and the
Designated Maturity (as defined in the ISDA Definitions) were the number of
months specified on the face of this Note in relation to the Reference Rate; and

"London Banking Day" shall mean a day on which commercial banks are open for
general business (including dealings in foreign exchange and foreign currency
deposits) in London;

(b)in the case of a Note which specifies EURIBOR as the Reference Rate on its
face, the Rate of Interest will be the aggregate of EURIBOR and the
above-mentioned Margin (if any) above or below EURIBOR.  Interest shall be
payable on the Nominal Amount in respect of each successive Interest Period (as
defined below) from the Issue Date to the Maturity Date only, in arrear on the
relevant Interest Payment Date, on the basis of the actual number of days in
such Interest Period and a year of 360 days.

As used in this Note, "EURIBOR" shall be equal to EUR-EURIBOR-Reuters (as
defined in the ISDA Definitions) as at 11.00 a.m. (Brussels time) or as near
thereto as practicable on the second TARGET Business Day before the first day of
the relevant Interest Period (a "EURIBOR Interest Determination Date"), as if
the Reset Date (as defined in the ISDA Definitions) were the first day of such
Interest Period and the Designated Maturity (as defined in the ISDA Definitions)
were the number of months specified on the face of this Note in relation to the
Reference Rate;





- 32 -

 

--------------------------------------------------------------------------------

 

 

(c)the Calculation Agent will, as soon as practicable after 11.00 a.m. (London
time) on each LIBOR Interest Determination Date or 11.00 a.m. (Brussels time) on
each EURIBOR Interest Determination Date (as the case may be), determine the
Rate of Interest and calculate the amount of interest payable (the "Amount of
Interest") for the relevant Interest Period. "Rate of Interest" means (A) if the
Reference Rate is EURIBOR, the rate which is determined in accordance with the
provisions of paragraph 8(b), and (B) in any other case, the rate which is
determined in accordance with the provisions of paragraph 8(a).  The Amount of
Interest shall be calculated by applying the Rate of Interest to the Nominal
Amount of one Note of each denomination, multiplying such product by the actual
number of days in the Interest Period concerned divided by 360 and rounding the
resulting figure to the nearest amount of the above-mentioned Specified Currency
which is available as legal tender in the country or countries (in the case of
the euro) of the Specified Currency (with halves being rounded upwards).  The
determination of the Rate of Interest and the Amount of Interest by the
Calculation Agent named above shall (in the absence of manifest error) be final
and binding upon all parties;

(d)a certificate of the Calculation Agent as to the Rate of Interest payable
hereon for any Interest Period shall be conclusive and binding as between the
Issuer and the bearer hereof;

(e)the period beginning on (and including) the Issue Date and ending on (but
excluding) the first Interest Payment Date and each successive period beginning
on (and including) an Interest Payment Date and ending on (but excluding) the
next succeeding Interest Payment Date is called an "Interest Period" for the
purposes of this paragraph 9; and

(f)the Issuer will procure that a notice specifying the Rate of Interest payable
in respect of each Interest Period be published as soon as practicable after the
determination of the Rate of Interest.  Such notice will be delivered to the
bearer of this Note, or if that is not practicable, will be published in a
leading English language daily newspaper published in London (which is expected
to be the Financial Times).

10.If the proceeds of this Note are accepted in the United Kingdom, the
Principal Amount or Minimum Redemption Amount (as applicable) shall be not less
than £100,000 (or the equivalent in any other currency).

11.Instructions for payment must be received at the offices of the Issue and
Paying Agent referred to above together with this Note as follows:

(a)if this Note is denominated in Japanese Yen, at least two Business Days prior
to the relevant payment date;

(b)if this Note is denominated in United States dollars, on or prior to the
relevant payment date; and

(c)in all other cases, at least one Business Day prior to the relevant payment
date.





- 33 -

 

--------------------------------------------------------------------------------

 

 

As used in this paragraph, "Business Day" means:

(i)a day other than a Saturday or Sunday on which commercial banks are open for
general business (including dealings in foreign exchange and foreign currency
deposits) in London; and

(ii)in the case of payments in euro, a TARGET Business Day and, in all other
cases, a day on which commercial banks are open for general business (including
dealings in foreign exchange and foreign currency deposits) in the principal
financial centre in the country of the above-mentioned Specified Currency.

12.This Note shall not be validly issued unless manually authenticated by
Citibank, N.A., London Branch as Issue and Paying Agent.

13.This Note and any non-contractual obligations arising out of or in connection
with it are governed by English law.  For the avoidance of doubt, the provisions
of the Luxembourg law dated 15 August 1915 on commercial companies, as amended,
and in particular, sections 86 to 94-8, are hereby excluded.

14.

(a)English courts:  The courts of England have exclusive jurisdiction to settle
any dispute (a "Dispute") arising from or connected with this Note (including a
dispute relating to the existence, validity or termination of this Note or any
non-contractual obligation arising out of or in connection with this Note) or
the consequence of its nullity.

(b)Appropriate forum:  The Issuer agrees that the courts of England are the most
appropriate and convenient courts to settle any Dispute and, accordingly, that
it will not argue to the contrary.

(c)Rights of the bearer to take proceedings outside England:  Clause 14(a)
(English courts) is for the benefit of the bearer only.  As a result, nothing in
this Clause 14 prevents the bearer from taking proceedings relating to a Dispute
("Proceedings") in any other courts with jurisdiction.  To the extent allowed by
law, the bearer may take concurrent Proceedings in any number of jurisdictions.

(d)Process agent:  The Issuer agrees that the documents which start any
Proceedings and any other documents required to be served in relation to those
Proceedings may be served on it by being delivered to Ecolab Limited at P.O. Box
11, Winnington Avenue, Northwich, Cheshire, United Kingdom CW8 4DX or, if
different, its registered office for the time being or at any address of the
Issuer in Great Britain at which process may be served on it in accordance with
the Companies Act 2006.  If such person is not or ceases to be effectively
appointed to accept service of process on behalf of the Issuer, the Issuer
shall, on the written demand of the bearer addressed to the Issuer and delivered
to the Issuer or to the Specified Office of the Issue and Paying Agent appoint a
further person in England to accept service of process on its behalf and,
failing such appointment within 15 days, the bearer shall be entitled to appoint
such a person by written notice addressed to the Issuer and delivered to the
Issuer or to the





- 34 -

 

--------------------------------------------------------------------------------

 

 

Specified Office of the Issue and Paying Agent.  Nothing in this paragraph shall
affect the right of the bearer to serve process in any other manner permitted by
law.  This Clause applies to Proceedings in England and to Proceedings
elsewhere.

EACH PARTY WAIVES ANY RIGHT IT MAY HAVE TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF
ACTION IN CONNECTION WITH THIS NOTE OR ANY TRANSACTION CONTEMPLATED BY THIS
NOTE.  THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO TRIAL BY COURT.

15.No person shall have any right to enforce any provision of this Note under
the Contracts (Rights of Third Parties) Act 1999, but this does not affect any
right or remedy of a third party which exists or is available apart from that
Act.

AUTHENTICATED by

Signed on behalf of:

CITIBANK, N.A., LONDON BRANCH

[ECOLAB INC. / ECOLAB LUX 1 S.À R.L. / ECOLAB LUX 2 S.À R.L. / ECOLAB NL 10 B.V.
/ ECOLAB NL 11 B.V.]19

without recourse, warranty or liability and for authentication purposes only

 

 

 

By:.........................................................

By:.........................................................

(Authorised Signatory)

(Authorised Signatory)

 

--------------------------------------------------------------------------------

 

19 Delete as appropriate.





- 35 -

 

--------------------------------------------------------------------------------

 

 

SCHEDULE

PAYMENTS OF INTEREST

The following payments of interest in respect of this Note have been made:

Date Made

Payment From

Payment To

Amount Paid

Notation on behalf of Issue and Paying Agent

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 





- 36 -

 

--------------------------------------------------------------------------------

 

 

Form of Definitive Note

(for use where the Issuer accepts the proceeds of issue in the United Kingdom)

THE SECURITIES REPRESENTED BY THIS GLOBAL NOTE HAVE NOT BEEN AND WILL NOT BE
REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE
"SECURITIES ACT") OR ANY U.S. STATE SECURITIES LAWS AND MAY NOT BE OFFERED, SOLD
OR DELIVERED WITHIN THE UNITED STATES OR TO, OR FOR THE ACCOUNT OR BENEFIT OF,
U.S. PERSONS (AS DEFINED IN REGULATION S UNDER THE SECURITIES ACT) UNLESS AN
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT IS AVAILABLE
AND IN ACCORDANCE WITH ALL APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED
STATES AND ANY OTHER JURISDICTION. THIS LEGEND SHALL CEASE TO APPLY UPON THE
EXPIRY OF THE PERIOD OF 40 DAYS AFTER THE COMPLETION OF THE DISTRIBUTION OF ALL
THE SECURITIES OF THE TRANCHE OF WHICH THIS SECURITY FORMS PART.

Zero Coupon Notes in definitive form may only be transferred and accepted,
directly or indirectly, within, from or into The Netherlands through the
mediation of either the relevant Issuer or a member firm of Euronext Amsterdam
N.V. admitted in a function on one or more of the markets or systems operated by
Euronext Amsterdam N.V. (toegelaten instelling) in full compliance with the
Dutch Savings Certificates Act (Wet inzake spaarbewijzen) of 21 May 1985 (as
amended) and its implementing regulations and must either be:

(a)between individuals or legal entities who or which trade or invest in
securities in the conduct of a profession or trade (which includes banks,
dealers, insurance companies, pension funds, other institutional investors and
commercial enterprises which regularly, as an ancillary activity, invest in
securities); or, in any other case

(b)recorded in a transaction note which includes the name and address of each
party to the transaction, the nature of the transaction and the details and
serial number of such Note.

No such mediation is required: (a) in respect of the transfer and acceptance of
rights representing an interest in a Zero Coupon Note in global form, or (b) in
respect of the initial issue of Zero Coupon Notes in definitive form to the
first holders thereof, or (c) in respect of the transfer and acceptance of Zero
Coupon Notes in definitive form between individuals not acting in the conduct of
a business or profession, or (d) in respect of the transfer and acceptance of
such Zero Coupon Notes within, from or into The Netherlands if all Zero Coupon
Notes (either in definitive form or as rights representing an interest in a Zero
Coupon Note in global form) of any particular Series or Tranche are issued
outside The Netherlands and are not distributed into The Netherlands in the
course of initial distribution or immediately thereafter.

In the event that the Savings Certificates Act applies, certain identification
requirements in relation to the issue and transfer of, and payments on, Zero
Coupon Notes have to be complied with.

As used herein, "Zero Coupon Notes" has the meaning given to it in Section 1(a)
of the Dutch Savings Certificates Act (Wet inzake spaarbewijzen) of 21 May 1985
(as amended), being Notes that are in bearer form and that constitute a claim
for a fixed sum against the relevant





- 37 -

 

--------------------------------------------------------------------------------

 

 

Issuer and on which interest does not become due during their tenor or on which
no interest is due whatsoever.]20

£[100,000][500,000][1,000,000]

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

20 This legend should be placed on zero coupon or discounted Notes and Notes on
which interest only becomes due at maturity and which are (a) not listed on the
Official Segment of Euronext Amsterdam N.V.'s stock market and (b) issued within
The Netherlands, or issued outside The Netherlands but distributed within The
Netherlands in the course of initial distribution or immediately thereafter.





- 38 -

 

--------------------------------------------------------------------------------

 

 

ECOLAB INC.

(incorporated under the laws of the State of Delaware)

ECOLAB LUX 1 S.À R.L.

(incorporated as a private limited liability company (société à responsibilité
limitée) for an unlimited duration under the laws of the Grand Duchy of
Luxembourg)

ECOLAB LUX 2 S.À R.L.

(incorporated as a private limited liability company (société à responsibilité
limitée) for an unlimited duration under the laws of the Grand Duchy of
Luxembourg)

ECOLAB NL 10 B.V.

(incorporated as a private limited liability company (besloten vennootschap met
beperkte aansprakelijkheid) under the laws of the Netherlands)

ECOLAB NL 11 B.V.

(incorporated as a private limited liability company (besloten vennootschap met
beperkte aansprakelijkheid) under the laws of the Netherlands)

guaranteed by

ECOLAB INC.

(in respect of Notes issued by Ecolab Lux 1 S.à r.l., Ecolab Lux 2 S.à r.l.,
Ecolab NL 10 B.V. and Ecolab NL 11 B.V.)

No:_________________________________________

Series No.:_________________________________

Issued in London on:_______________________

Maturity Date:_____________________________

Denomination:_____________________________

Nominal Amount: __________________

Reference Rate:21 ___months LIBOR

Calculation Agent:22

Fixed Interest Rate:23%per annum

 

Margin:24_____________________________________%

Interest Payment Dates:25_____________________

1.For value received, [ECOLAB INC., a corporation organised and existing under
the laws of the State of Delaware, having its registered office at 1209 Orange
Street, City of Wilmington, Delaware, U.S.A., registered in the State of
Delaware under number 0164814 / ECOLAB LUX 1 S.À R.L., a private limited
liability company (societé à responsabilité limitée) incorporated and existing
under the laws of Luxembourg, having its registered office at 6, rue Eugène
Ruppert, L-2453 Luxembourg, the Grand Duchy

--------------------------------------------------------------------------------

21 Complete for floating rate interest bearing Notes only.

22 Complete for floating rate Notes only, if the Calculation Agent is not the
Issue and Paying Agent.

23 Complete for fixed rate interest bearing Notes only.

24 Complete for floating rate interest bearing Notes only.

25 Complete for interest bearing Notes if interest is payable before the
Maturity Date.





- 39 -

 

--------------------------------------------------------------------------------

 

 

of Luxembourg and registered with the Luxembourg Register of Commerce and
Companies under number B 132.319 /ECOLAB LUX 2 S.À R.L., a private limited
liability company (societé à responsabilité limitée) incorporated and existing
under the laws of Luxembourg, having its registered office at 6, rue Eugène
Ruppert, L-2453 Luxembourg, the Grand Duchy of Luxembourg and registered with
the Luxembourg Register of Commerce and Companies under number B 132.318 /
ECOLAB NL 10 B.V., a private limited liability company (besloten vennootschap
met beperkte aansprakelijkheid) incorporated and existing under the laws of The
Netherlands, having its registered office at Iepenhoeve 7 A, 3438MR Nieuwegein,
The Netherlands and registered in The Netherlands under number 56036094 / ECOLAB
NL 11 B.V., a private limited liability company (besloten vennootschap met
beperkte aansprakelijkheid) incorporated and existing under the laws of The
Netherlands, having its registered office at Iepenhoeve 7 A, 3438MR Nieuwegein,
The Netherlands and registered in The Netherlands under number 56150547]26 (the
"Issuer") promises to pay to the bearer of this Note on the above-mentioned
Maturity Date the above-mentioned Nominal Amount together with interest thereon
at the rate and at the times (if any) specified on the reverse of this Note.

All such payments shall be made in accordance with an amended and restated note
agency agreement dated 9 June 2017 between, among others, the Issuer and the
issue and paying agent referred to therein, a copy of which is available for
inspection at the offices of Citibank, N.A., London Branch (the "Issue and
Paying Agent") at Citigroup Centre, Canada Square, Canary Wharf, London E14 5LB,
United Kingdom, and subject to and in accordance with the terms and conditions
set forth below.  All such payments shall be made upon presentation and
surrender of this Note at the offices of the Issue and Paying Agent referred to
above by transfer to a sterling account maintained by the bearer.  Payments to
the bearer of this Note shall not be made to an address or a bank account
maintained within the United States, the Notes may not be presented for payment
within the United States, and demand for payments under the Notes may not be
made within the United States.

2.All payments in respect of this Note by or on behalf of the Issuer shall be
made without set-off, counterclaim, fees, liabilities or similar deductions and
free and clear of, and without deduction or withholding for or on account of,
taxes, levies, duties, assessments or charges of any nature now or hereafter
imposed, levied, collected, withheld or assessed in any jurisdiction through, in
or from which such payments are made or any political subdivision or taxing
authority of or in any of the foregoing ("Taxes").  If the Issuer or any agent
thereof is required by law or regulation to make any deduction or withholding
for or on account of Taxes, the Issuer shall, to the extent permitted by
applicable law or regulation, pay such additional amounts as shall be necessary
in order that the net amounts received by the bearer of this Note after such
deduction or withholding shall equal the amount which would have been receivable
hereunder in the absence of such deduction or withholding, except that no such
additional amounts shall be payable where this Note is presented for payment:

--------------------------------------------------------------------------------

 

26 Delete as appropriate.





- 40 -

 

--------------------------------------------------------------------------------

 

 

(a)by or on behalf of a holder which is liable to such Taxes by reason of its
having some connection with the jurisdiction imposing the Taxes other than the
mere holding of this Note; or

(b)more than 15 days after the Maturity Date or, if applicable, the relevant
Interest Payment Date or (in either case) the date on which payment hereof is
duly provided for, whichever occurs later, except to the extent that the holder
would have been entitled to such additional amounts if it had presented this
note on the last day of each 15 day period.

3.The payment obligation of the Issuer represented by this Note constitutes and
at all times shall constitute a direct and unsecured obligation of the Issuer
ranking pari passu with all present and future unsecured and unsubordinated
indebtedness of the Issuer other than obligations preferred by mandatory
provisions of law.

4.If the Maturity Date or, if applicable, the relevant Interest Payment Date is
not a Payment Business Day (as defined herein) payment in respect hereof will
not be made and credit or transfer instructions shall not be given until the
next following Payment Business Day (provided that, if such postponed payment
would have the effect of extending the tenor of the relevant Note to more than
183 days, payment will be made and credit and transfer instructions will be
given, on the immediately preceding Payment Business Day) and the bearer of this
Note shall not be entitled to any adjustment to interest or other sums in
respect of such payment.  As used in this Note, "Payment Business Day" means any
day other than a Saturday or Sunday which is a day on which commercial banks and
foreign exchange markets settle payments and are open for general business in
London and in the place of payment.

5.This Note is negotiable and, accordingly, title hereto shall pass by delivery
and the bearer shall be treated as being absolutely entitled to receive payment
upon due presentation hereof (notwithstanding any notation of ownership or other
writing thereon or notice of any previous loss or theft thereof).

6.This Note shall not be validly issued unless manually authenticated by
Citibank, N.A., London Branch as Issue and Paying Agent.

7.This Note and any non-contractual obligations arising out of or in connection
with it are governed by English law.  For the avoidance of doubt, the provisions
of the Luxembourg law dated 15 August 1915 on commercial companies, as amended,
and in particular, sections 86 to 94-8, are hereby excluded.

8.If the proceeds of this Note are accepted in the United Kingdom, the Principal
Amount or Minimum Redemption Amount (as applicable) shall be not less than
£100,000 (or the equivalent in any other currency).

9.[This Note has the benefit of a guarantee issued by Ecolab Inc. on [•] 2017
(as amended, restated or supplemented as of the date of issue of the Notes),
copies of which are available for inspection during normal business hours at the
office of the Issue and Paying Agent referred to above.]27

--------------------------------------------------------------------------------

 

27 Delete where Ecolab Inc. is the Issuer, otherwise retain.





- 41 -

 

--------------------------------------------------------------------------------

 

 

 

10.

(a)English courts:  The courts of England have exclusive jurisdiction to settle
any dispute (a "Dispute") arising from or connected with this Note (including a
dispute relating to the existence, validity or termination of this Note or any
non-contractual obligation arising out of or in connection with this Note) or
the consequence of its nullity.

(b)Appropriate forum:  The Issuer agrees that the courts of England are the most
appropriate and convenient courts to settle any Dispute and, accordingly, that
it will not argue to the contrary.

(c)Rights of the bearer to take proceedings outside England:  Clause 10(a)
(English courts) is for the benefit of the bearer only.  As a result, nothing in
this Clause 10 prevents the bearer from taking proceedings relating to a Dispute
("Proceedings") in any other courts with jurisdiction.  To the extent allowed by
law, the bearer may take concurrent Proceedings in any number of jurisdictions.

(d)Process agent:  The Issuer agrees that the documents which start any
Proceedings and any other documents required to be served in relation to those
Proceedings may be served on it by being delivered to Ecolab Limited at P.O. Box
11, Winnington Avenue, Northwich, Cheshire, United Kingdom CW8 4DX or, if
different, its registered office for the time being or at any address of the
Issuer in Great Britain at which process may be served on it in accordance with
the Companies Act 2006.  If such person is not or ceases to be effectively
appointed to accept service of process on behalf of the Issuer, the Issuer
shall, on the written demand of the bearer addressed to the Issuer and delivered
to the Issuer or to the Specified Office of the Issue and Paying Agent appoint a
further person in England to accept service of process on its behalf and,
failing such appointment within 15 days, the bearer shall be entitled to appoint
such a person by written notice addressed to the Issuer and delivered to the
Issuer or to the Specified Office of the Issue and Paying Agent.  Nothing in
this paragraph shall affect the right of the bearer to serve process in any
other manner permitted by law.  This Clause applies to Proceedings in England
and to Proceedings elsewhere.

EACH PARTY WAIVES ANY RIGHT IT MAY HAVE TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF
ACTION IN CONNECTION WITH THIS NOTE OR ANY TRANSACTION CONTEMPLATED BY THIS
NOTE.  THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO TRIAL BY COURT.

11.No person shall have any right to enforce any provision of this Note under
the Contracts (Rights of Third Parties) Act 1999, but this does not affect any
right or remedy of a third party which exists or is available apart from that
Act.

 

 

AUTHENTICATED by

Signed on behalf of:

CITIBANK, N.A., LONDON BRANCH

[ECOLAB INC. / ECOLAB LUX 1 S.À R.L. / ECOLAB LUX 2 S.À R.L. / ECOLAB NL 10 B.V.
/ ECOLAB NL 11 B.V.]28

 





- 42 -

 

--------------------------------------------------------------------------------

 

 

 

without recourse, warranty or liability and for authentication purposes only

 

 

 

By:.........................................................

By:.........................................................

(Authorised Signatory)

(Authorised Signatory)

 

 

By:.........................................................

By:.........................................................

(Authorised Signatory)

(Authorised Signatory)

 

--------------------------------------------------------------------------------

 

28 Delete as appropriate.





- 43 -

 

--------------------------------------------------------------------------------

 

 

On the Reverse]

(A)If this is an interest bearing Note, then:

(a)notwithstanding the provisions of paragraph 1 above, if any payment of
interest in respect of this Note falling due for payment prior to the
above-mentioned Maturity Date remains unpaid on the fifteenth day after falling
so due, the amount referred to in paragraph 1 shall be payable on such fifteenth
day;

(b)upon each payment of interest (if any) prior to the Maturity Date in respect
of this Note, the Schedule hereto shall be duly completed by the Issue and
Paying Agent to reflect such payment;

(c)payments due in respect of Notes for the time being represented by this Note
shall be made to the bearer of this Note and each payment so made will discharge
the Issuer's obligations in respect thereof. Any failure to make the entries
referred to in sub-paragraph (b) above shall not affect such discharge; and

(c)if no Interest Payment Dates are specified on the face of the Note, the
Interest Payment Date shall be the Maturity Date.

(B)If this is a fixed rate interest bearing Note, interest shall be calculated
on the Nominal Amount as follows:

(a)interest shall be payable on the Nominal Amount in respect of each successive
Interest Period (as defined below) from the Issue Date to the Maturity Date
only, in arrear on the relevant Interest Payment Date, on the basis of the
actual number of days in such Interest Period and a year of 365 days at the
above-mentioned Fixed Interest Rate with the resulting figure being rounded to
the nearest penny (with halves being rounded upwards); and

(b)the period beginning on (and including) the Issue Date and ending on (but
excluding) the first Interest Payment Date and each successive period beginning
on (and including) an Interest Payment Date and ending on (but excluding) the
next succeeding Interest Payment Date is an "Interest Period" for the purposes
of this paragraph (B).

(C)If this is a floating rate interest bearing Note, interest shall be
calculated on the Nominal Amount as follows:

(a)the Rate of Interest will be the aggregate of LIBOR and the above-mentioned
Margin (if any) above or below LIBOR.  Interest shall be payable on the Nominal
Amount in respect of each successive Interest Period (as defined below) from the
Issue Date to the Maturity Date only, in arrear on the relevant Interest Payment
Date, on the basis of the actual number of days in such Interest Period and a
year of 365 days.  As used in this Note, "LIBOR" shall be equal to the rate
defined as "LIBOR-BBA" in respect of Sterling (as defined in the 2006 ISDA
Definitions published by the International Swaps and Derivatives Association,
Inc., as amended, updated or replaced as at the date of this Note (the "ISDA
Definitions")) as at 11.00 a.m. (London time) or as near thereto as





- 44 -

 

--------------------------------------------------------------------------------

 

 

practicable on the first day of the relevant Interest Period (the "LIBOR
Interest Determination Date"), as if the Reset Date (as defined in the ISDA
Definitions) were the first day of such Interest Period and the Designated
Maturity (as defined in the ISDA Definitions) were the number of months
specified on the face of this Note in relation to the Reference Rate;

(b)the Calculation Agent will, as soon as practicable after 11.00 a.m. (London
time) on the LIBOR Interest Determination Date, determine the Rate of Interest
and calculate the amount of interest payable (the "Amount of Interest") for the
relevant Interest Period.  "Rate of Interest" means the rate which is determined
in accordance with the provisions of sub-paragraph (a) above.  The Amount of
Interest shall be calculated by applying the Rate of Interest to the Nominal
Amount of one Note of each denomination, multiplying such product by the actual
number of days in the Interest Period concerned divided by 365 and rounding the
resulting figure to the nearest penny.  The determination of the Rate of
Interest and the Amount of Interest by the Calculation Agent named above shall
(in the absence of manifest error) be final and binding upon all parties;

(c)a certificate of the Calculation Agent as to the Rate of Interest payable
hereon for any Interest Period shall be conclusive and binding as between the
Issuer and the bearer hereof;

(d)the period beginning (and including) on the Issue Date and ending on (but
excluding) the first Interest Payment Date and each successive period beginning
on (and including) an Interest Payment Date and ending on (but excluding) the
next succeeding Interest Payment Date is called an "Interest Period" for the
purposes of this paragraph (C).





- 45 -

 

--------------------------------------------------------------------------------

 

 

SCHEDULE

PAYMENTS OF INTEREST

The following payments of interest in respect of this Note have been made:

Date Made

Payment From

Payment To

Amount Paid

Notation on behalf of Issue and Paying Agent

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SCHEDULE 2

DUTIES UNDER THE ISSUER-ICSDS AGREEMENT

 

 

In relation to each tranche of Notes that are, or are to be, represented by a
New Global Note  the Agent will comply with the following provisions:

 

Initial issue outstanding amount:  The Agent will inform each of the ICSDs,
through the common service provider appointed by the ICSDs to service the Notes
(the "Common Service Provider"), of the initial issue outstanding amount (the
"IOA") for such tranche on or prior to the relevant issue date.

 

Mark up or mark down:  If any event occurs that requires a mark up or mark down
of the records which an ICSD holds for its customers to reflect such customers'
interest in the Notes, the Agent will (to the extent known to it) promptly
provide details of the amount of such mark up or mark down, together with a
description of the event that requires it, to the ICSDs (through the Common
Service Provider) to ensure that the IOA of the Notes remains at all times
accurate.

 

Reconciliation of records:  The Agent will at least once every month reconcile
its record of the IOA of the Notes with information received from the ICSDs
(through the Common Service Provider) with respect to the IOA maintained by the
ICSDs for the





- 46 -

 

--------------------------------------------------------------------------------

 

 

Notes and will promptly inform the ICSDs (through the Common Service Provider)
of any discrepancies.

 

Resolution of discrepancies:  The Agent will promptly assist the ICSDs (through
the Common Service Provider) in resolving any discrepancy identified in the IOA
of the Notes.

 

Details of payments:  The Agent will promptly provide the ICSDs (through the
Common Service Provider) details of all amounts paid by it under the Notes  (or,
where the Notes provide for delivery of assets other than cash, of the assets so
delivered).

 

Change of amount:  The Agent will (to the extent known to it) promptly provide
to the ICSDs (through the Common Service Provider) notice of any changes to the
Notes that will affect the amount of, or date for, any payment due under the
Notes.

 

Notices to holders:  The Agent will (to the extent known to it) promptly
provide to the ICSDs (through the Common Service Provider) copies of all
information that is given to the holders of the Notes.

 

Communications from ICSDs:  The Agent will promptly pass on to the relevant
Issuer all communications it receives from the ICSDs directly or through the
Common Service Provider relating to the Notes.

 

Default:  The Agent will (to the extent known to it) promptly notify the ICSDs
(through the Common Service Provider) of any failure by the relevant Issuer to
make any payment or delivery due under the Notes when due.

 



- 47 -

 

--------------------------------------------------------------------------------

 

 

SIGNATURE PAGES

The Issuers

ECOLAB INC.

 

 

By:

/s/ Kristen Bettmann

 

Address:

1 Ecolab Place

 

 

St. Paul

 

 

MN 55102

 

 

U.S.A.

 

Telephone:

+1 800 232 6522

 

Facsimile:

+1 651 250 2573

 

Attention:

General Counsel

 

 

 

ECOLAB LUX 1 S.À R.L.

By:

/s/ Kristen Bettmann

 

Address:

6, rue Eugène Ruppert,

 

 

L-2453 Luxembourg

 

 

Grand Duchy of Luxembourg

 

Telephone:

+ 352 26 449 379

 

Facsimile:

+ 352 26 449 167

 

Attention:

Manager

 

(cc. Ecolab Inc. as specified above)

 

 





1

 

--------------------------------------------------------------------------------

 

 

ECOLAB LUX 2 S.À R.L.

By:

/s/ Kristen Bettmann

 

Address:

6, rue Eugène Ruppert,

 

 

L-2453 Luxembourg

 

 

Grand Duchy of Luxembourg

 

Telephone:

+ 352 26 449 379

 

Facsimile:

+ 352 26 449 167

 

Attention:

Manager

 

(cc. Ecolab Inc. as specified above)

 

 

 

ECOLAB NL 10 B.V.

By:

/s/ Kristen Bettmann

 

Address:

Iepenhoeve 7 A

 

 

3438MR Nieuwegein

 

 

The Netherlands

 

Telephone:

+31 30 608 2372

 

Facsimile:

+31 30 608 2228

 

Attention:

Director

 

(cc. Ecolab Inc. as specified above)

 

 

ECOLAB NL 11 B.V.

By:

/s/ Kristen Bettmann

 

Address:

Iepenhoeve 7 A

 

 

3438MR Nieuwegein

 

 

The Netherlands

 

Telephone:

+31 30 608 2222

 

Facsimile:

+31 30 608 2228

 

Attention:

Director

 

(cc. Ecolab Inc. as specified above)

 

 





2

 

--------------------------------------------------------------------------------

 

 

The Guarantor

ECOLAB INC.

 

 

By:

/s/ Kristen Bettmann

 

Address:

1 Ecolab Place

 

 

St. Paul

 

 

MN 55102

 

 

U.S.A.

 

Telephone:

+1 800 232 6522

 

Facsimile:

+1 651 250 2573

 

Attention:

General Counsel

 

 





3

 

--------------------------------------------------------------------------------

 

 

The Agent

CITIBANK, N.A., LONDON BRANCH

 

 

By:

/s/ Beth Kuhn

 

Address:

Citigroup Centre

 

 

Canada Square

 

 

Canary Wharf

 

 

London E14 5LB

 

 

United Kingdom

 

Telephone:

+353 1 622 2238

 

Facsimile:

+353 1 622 4029

 

Attention:

ECP Issuance Desk

 

 

4

 

--------------------------------------------------------------------------------